internal_revenue_service appeals_office e ninth street one cleveland center cleveland oh number release date department of the treasury person to contact employee id number tel fax refer reply to in re date date form required to be piled w certified mail dear ein tax period s ended vil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code irc it is determined that you do not qualify as exempt from federal_income_tax under sec_501 effective date your application_for exemption form and associated materials misstated material facts and you operated in a manner materially different than originally represented our adverse determination was made for the following reason s you are not operated exclusively for exempt purposes described in sec_501 for the following reasons your net_earnings inured to the benefit of your founder trustees within the meaning of sec_1_501_c_3_-1 you operated for the private benefit of individuals including your creators trustees and entities your trustees own or control as more than an insubstantial part of your activities within the meaning of sec_1_501_c_3_-1 and d ii in the event there is a final order from a court of competent jurisdiction finding that you were in fact described in sec_501 then we are alternatively determining you are a private_foundation described in sec_509 rather than a supporting_organization described in sec_509 for the following reasons you failed the operational_test described in sec_1_509_a_-4 by making percent of your grants to organizations other than the supported organizations specified in your declaration of trust you failed the control test described in sec_509 and sec_1_509_a_-4 because a a primary assets held by d were under the sole management of a's founders and trustees requiring no input from the other trustees thus these disqualified persons could and did require a to perform acts that significantly affected its operations without the votes of the remaining trustees and as such these disqualified persons had control_over a because e and f in fact controlled a a was not operated supervised or controlled by’ or supervised or controlled in connection with its supported organizations and was also not operated in connection with its supported organizations as such a failed the relationship_test described in sec_1_509_a_-4 a failed the organizational_test described in sec_1_509_a_-4 because its declaration of trust empowers a to support or benefit organizations other than the specified publicly supported organizations by a a dissolution clause that permits a to distribute its assets to organizations other than the specified publicly supported organizations upon a's termination and b a provision that allows a’s board_of trustees to add or remove organizations from its list of specified publicly supported organizations at will contributions to your organization are not deductible under sec_170 of the code you are required to file forms u s_corporation income_tax return for tax periods beginning on and after december withthe service_center if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements of you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter see the enclosed for taxpayer_advocate telephone numbers and addresses if you have any questions please contact the person whose name and telephone number are shown in the heading cf this letter _ sincerely karen a skinder appeals team manager enclosure of legend d w o o m n u u n n t t of ae fe empt and government entities oivision department of the treasury internal_revenue_service te_ge eo examination commerce street dallas tx date taxpayer_identification_number form tax_year s ended december person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number - shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f a explanation of items form 886-a name of taxpayer xx ein xx primary issue whether the xx tax exempt status under internal_revenue_code sec_501 should be retroactively revoked because it has not established that it operated exclusively for exempt purposes years ended schedule or exhibit no facts november _ 20_ the xx with offices in xx xx and xx xx engaged in tax planning for to xx and xx for total fees as xx and xx of xx xx issued an invoice for dollar_figure per engagement agreement for this tax planning the tax planning included the establishment of the following entities with all of the llcs having the same two managers xx and his wife xx dollar_figure _ two separate life_insurance applications completed and signed by xx december and xx husband and wife were submitted by xx of xx to obtain life_insurance the december apply for a dollar_figure life policy on xx’s life in order to provide cash accumulation and for estate_planning purposes the xx llc was established as part of their overall estate_planning design and will be owner and beneficiary of the policies cover letter states xx and xx as managers of the xx llc would like to stag variable life policy on xx’s life and a dollar_figure stag variable organizing documents the xx declaration of trust declaration was entered intoon december foundation is governed by the state foundation’s purpose is the establishment ot an organization which is described in sec_501 and sec_509 of the intemal revenue code of according to the declaration the the article ii sec_1 of the declaration provides that the foundation will be organized and at all times thereafter operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or of the internal_revenue_code and may not engage in activities which are not in furtherance of the purposes of sec_509 the specific purpose of this foundation is department of the treasury - internal_revenue_service _page of form 886-a ‘ rn _-- eee a explanation of items form 886-a name of taxpayer xx ein xx years ended schedule or exhibit no to manage invest and distribute foundation assets primarily for the benefit of the following primary supported charitable_organization the primary supported organization’ the xx the xxx is irrevocably designated as the primary supported_organization and is entitled to receive such distributions as are necessary for the foundation to qualify as a supporting_organization to the primary supported_organization and may enforce its rights to such distributions to the extent necessary to effectuate the purposes of this section the foundation will furnish reports at least annually to the primary supported_organization which will include its assets income and expenses the foundation will be operated in such a way so as to be responsive to the needs of the primary supported_organization and may make distributions to the primary supported_organization through an advised fund of the primary supported_organization or in such other manner as is directed by the primary supported_organization the foundation may also support thirty-eight other named c charitable organizations including the xx and the xx the primary purpose clause states upon majority vote of the board_of trustees qualified c charitable organizations including the primary supported_organization and the other supported organizations which are granted the authority to select members of the board_of trustees pursuant to article iii sec_1 may be added to or removed from this list of organizations the foundation may not act to support or benefit charitable organizations other than those named pursuant to this section’ article ll sec_1 article il sec_2 provides no part of the trust including the net_earnings of the trust fund shall inure to the benefit of any private_shareholder_or_individual and notwithstanding any other provision of this trust this organization shall not carry on any activities not permitted to be carried on by an organization exempt from federal_income_tax under sec_501 or the corresponding provision of any future united_states internal revenue law’ a in article v sec_3 the declaration provides this trust is irrevocable except as follows until such time as the trustees receive a written_determination from the internal - revenue service the settlors or their legal representatives shall have the limited right to amend this trust in order to obtain the said written_determination and b upon the majority consent of the trustees and written notice to the internal_revenue_service and the agreement in any manner which does not jeopardize the qualification under sec_501 of the code and as an organization described in sec_501 of the code attomey general the trustees may amend the trust department of the treasury - internal_revenue_service ee page of form 886-a form 886-a explanation of items years ended schedule or exhibit no name of taxpayer xx ein xx the trustees’ general powers and duties include pursuant to this trust agreement and law the trustees shall not exercise their powers except in full compliance with federal laws governing tax exempt_organizations under sec_501 of the code so that this trust at all times qualifies as a tax exempt_organization to which donations shall be tax deductible pursuant to sec_170 a and of the code the declaration further provides assets as used herein shall refer to all types of property interests which may be owned from time to time by the trustees on behalf of the trust’ article sec_3 of the declaration describes the use of trust funds and states the trustees in their discretion shall distribute all or part of the net annual income of the trust to fulfill the purposes of this trust the trustees may also invade the principal of the trust to fulfill the purposes of the trust the dissolution clause of the declaration provides the trust shall continue forever unless the trustees terminate it and distribute all of the principal and income which action may be taken by the trustees in their discretion at any time on such termination assets shall be distributed for one or more exempt purposes within the meaning of sec_501 of the internal_revenue_code or the corresponding section of any future federal tax code or shall be distributed to the federal government or to a state_or_local_government for a public purpose upon winding up and dissolution of this trust after paying or adequately providing for the debts and obligations of the trust the remaining assets shall be distributed to a non-profit fund foundation or corporation which is organized and operated exclusively for charitable educational religious and or scientific purposes and which has established its tax-exempt status under sec_501 of the code in the event that the trust does not obtain tax- exempt status under sec_501 and sec_509 of the code the assets of the trust shall go to the donor or by power_of_appointment as a contingent_remainder regarding the board the declaration provides the board_of trustees shall initially be composed of five members a majority of which may never be disqualified persons as that term is defined by intemal revenue code sec_4946 the board shall always consist of at least three trustees the primary supported_organization and the xx foundation inc hereinafter voting supported organizations shall at all times each have the right to select at least one trustee or in the alternative an equal number of trustees so that at all times the voting support organizations or their replacements shall have the right to select a majority of the voting members of the board_of trustees the supported trustees in addition at such time if any as the xx is created and provided that it is organized and qualifies as an organization described in sec_509 or sec_509 of the code then the department of the treasury - internal_revenue_service page of form 886-a rn form 886-a explanation of items name of taxpayer xx ein xx schedule or exhibit no years ended xx shall also become a voting supported_organization the family trustees shall collectively have two votes for any matter before the board_of trustees the declaration was signed by xx and xx as settlors and as founders donors other signatories included xx xx and xx as the trustees the foundation maintains that the original trust was inadvertently not retained and that it was replaced by a revised trust as signed by successor trustees and the only change was the appointment of the non-family trustees letter dated december _ltem idr trustees board members trustees per the declaration three of the five original trustees listed on the declaration xx xx and xx resigned in january and february of _ and were replaced which left xx and xx along with the following new trustees e xx xx xxx application_for recognition of exemption form exemption application board_of directors per the application the foundation’s board_of directors were as follows xx xx xx xx xx the xx filed form_1023 application_for recognition of exemption with the internal_revenue_service on or around november the application was signed by xx in part i of the application regarding disqualified persons it stated xx and xx are substantial contributors to the foundation the foundation provides that at all times the foundation will be controlled by non-disqualified persons it was further represented that the foundation’s facilities or operations will not be managed by another organization or individual under a contractual agreement and that there are no contracts or agreements form_1023 part il activities and operational information provided the foundation will at all times operate to support the purposes and activities of certain named a and a department of the treasury - internal_revenue_service page of form 886-a explanation of items form 886-a name of taxpayer xx ein xx years ended schedule or exhibit no charitable organizations the primary supported_organization of the foundation is the xx the foundation will at a minimum distribute fifty-one _ of its net_income to the primary supported_organization and will fumish the primary supported_organization with regular financial reports in addition to supporting the primary supported_organization the foundation will also support certain other specifically listed charitable organizations as outlined in the trust agreement at the direction of the primary-supported organization and the other supported’ organizations the foundation will financially support a variety of activities later and in response to an information_document_request idr that requested additional net_income distributions a representative stated the attorney who information on the prepared the form_1023 made a mistake on said form part il question because a type support organization is not required to make a minimum of primary supported_organization the trust agreement does not state that the foundation will at a minimum distribute fifty-one percent organization also note that the primary supported_organization is provided with the financial reports that are included in the tax returns of its net_income to the primary supported of its net_income to the in response to an idr requesting a description of the entities represented by the board members specifically a description of the entities eleemosynary purpose and modus operandi the representative responded the supported organizations the xx xx and xx were selected because they work with other similar supporting organizations each organization seeks to advance charitable giving in the private sector especially among higher net_worth donors for example the xx and xx specifically seek to educate individuals and families to the financial social and personal benefits of charitable giving the xx is committed to helping individuals corporations and communities express themselves in the charitable educational scientific and religious sector and initiating charitable activities that in the spirit of charitable entrepreneurship may eventually become self-supporting independent foundations some day based upon its representations the xx was recognized as exempt from tax under sec_501 as an organization described in sec_501 c on january classified as a supporting_organization described in sec_509 later ina letter dated the foundation advised the service that the xx's name had been changed february to the xx effective december it was 20_ although various llcs were created and funded before the application_for exemption was filed there was no disclosure on the application regarding the related llcs and the various assets held by them further no llc operating agreements accompanied the application state of california exemption application department of the treasury - internal_revenue_service _page of ’ form 886-a eee form 886-a explanation of items name of taxpayer xx ein xx years ended schedule or exhibit no stating the specific purpose for which the support organization was formed is to the foundation filed an exemption application form_3500 with the manage invest and distribute foundation assets primarily for the benefit of the xxx the state granted exemption in a letter dated april the california registry of charitable trusts in the foundation registered with initial contribution the acknowledgement letter to xx and xx letterhead stated thank you for your generous please retain this letter for your contribution to the xx of dollar_figure tax records you did not receive any goods or services in consideration of your contributions the xx’ ondecember bank account transactions for the initial contribution of dollar_figure transfer occurred in december the bank records show the following by xx and xx show the e e bank checking accounts initial business checking accounts for the foundation and various llcs with xx bank also known as aka xx bank were opened on december signature cards show xx and xx had sole signature_authority adollar_figure and20 beginningin year monthly checks in the amount of dollar_figure check the initial deposit was xx bank account ondecember deposited into the foundation’s xx bank account xx from the personal account of xx was withdrawn from the foundation’s account and xx on the same date dollar_figure leavingadollar_figure _ balance no other activity occurred in the foundation’s bank account for years signed by xx were paid to xx purportedly for investing and consulting services xx llc bank accounts on the same date as the dollar_figure foundation’s account december transferred into bank account xx0 this account was in the name of xx llc xx llc was owned by xx and xx this was the initial deposit into the account this account was one of two accounts in the name of xx the other account is xx deposit ticket identified account xx as being in the name of xx the dollar_figure llc on the same date dollar_figure a remaining balance of dollar_figure account xx was xx llc’s bank account xx bank’s monthly summary account statements show account xx was owned by xx llc until atleast october at and account xx had a balance ‘the end of account xx had a balance of dollar_figure of dollar_figure statements in october xx llc’s name but still summarized it under xx llc beginning in august and both were identified as owned by xx llc on the bank the bank summary statements listed account xx under was transferred out of account xxx and leaving xx maintain at year end although was withdrawn and deposit into the dollar_figure department of the treasury - internal_revenue_service page of form 886-a en explanation of items soaetne years ended form 886-a name of taxpayer xx ein xx e e account xx was separately identified as owned by xx llc on the monthly bank statements of xx_llc on the same date of the initial deposit december the dollar_figure that had been transferred to xx llc’s bank ‘account was transferred to xx bank account xx which was owned by xx llc this was the initial deposit into this account on december check was written to xx from this account the check’s remarks section stated from xx llc policy xx insured the check cleared on january balance in the account dollar_figure contributions exhibits a to ‘the llc operating agreements provided for a dollar_figure there was a dollar_figure initial contribution in exhibit a to the xx llc operating_agreement it stated initial contribution by its member the xx foundation leavingadollar_figure adollar_figure dollar_figure to summarize in addition to the foundation two llcs were created by xx and xx xx and xx were the sole managers of the llcs the foundation represented the entities were related as follows xx xx xx in response to an idr the foundation provided attached are the bank statements for xx llc and xx llc showing where the dollar_figure went from the xx account on december transferred to the xx llc bank account number xxx please note that xx owns llc also note that xx llc owns agreements for both xx llc and xx llc was transferred to the xx llc bank account number xx dollar_figure of xx llc please see the attached operating dollar_figure __ was of xx other entities created and controlled by xx and xx as managers in year to year _ include but are not limited to the following t e e or subsequent most of the bank accounts for the various llcs were located at the same financial institutions in _ the xx accounts were closed and similar accounts were opened with xx various financial transactions flowed back and forth between the various entities created managed and or owned by xx and xx including xx llc and xx llc the two entities represented as being owned by the foundation department of the treasury - internal_revenue_service _page of form 886-a explanation of items form 886-a name of taxpayer xx ein xx years ended xbank name schedule or exhibit no ein x x xx x x x x x x x x r x x x x x x x nia x n a x x x x x unknown unknown unknown unknown unknown unknown x x x x xx x x d4 x x x xx and xx crt entered into a partnership_agreement in date whereby the partnership profits and loses were allocated to the crt and to the foundation the source of funds for all the initial deposits to open the xx accounts in was from the personal bank account of xx and xx board minutes - the xx the xx board minutes were dated as follows and stated all of the trustees of the foundation were either physically present at the meeting or participated by teleconference e e e november november november november annual meeting that there were no previous minutes -xx minutes the november _20 minutes read this was the first e e e xx was appointed chairman of the meeting and xx was appointed the secretary of the meeting the supported trustees shall collectively have three votes for any matter before the board_of trustees which shall be divided equally among the supported trustees that are in attendance at the meeting and that the family trustees shall collectively have two votes for any matter which shall be divided equally among the family trustees that are at the meeting investments were reviewed to ensure that the investments are reasonable and prudent investments and do not either directly or indirectly privately benefit any individual and that such investments are not more than an insubstantial part of the charitable activities of the foundation and that the family trustees provided no input regarding the department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items years ended name of taxpayer xx ein xx schedule or exhibit no reasonableness or appropriateness of such investments and abstained from any and all votes related to such investments assets contracts loans leases and or other arrangements entered into by the foundation were reviewed to ensure favorable terms and did not benefit directly or indirectly any private individuals _ the board-determined that-cny- provisions regarding a mininiam distribution of of ‘net income to the primary supported_organization be removed this will allow the foundation to provide support in the manner it sees necessary to assist any of the listed supported organizations the foundation would support only those supported organizations of the foundation and in addition a grant in the amount of dollar_figure supported organizations xx xx inc and xx -_- would be provided to each of the e e _ _- xx resolution in a unanimous consent resolution dated february february the trustees authorized to pay for the costs associated with establishing a charitable_remainder_trust whereby the foundation is named sole beneficiary with a minimum irrevocable designation of such the foundation is anticipating the costs to be approximately and the benefit to be derived from the charitable_remainder_trust is anticipated to be dollar_figure _ the trustees of the foundation hereby empowered xx and xx to sign all dollar_figure documents and take all other actions to effect the establishment of the charitable_remainder_trust minutes the chairman explained november __ - xx minutes inthe november wholly owns xx llc this entity is currently being managed by xx the foundation and xx in addition xx currently acts as a chairman providing consulting services for the foundation and the investments llc the family trustees abstained from voting and the board determined that dollar_figure lyear still constitutes a reasonable salary e xx’s qualifications are as follows - - - - - mba from xx member of xx member of silicon xx partner in xx participant in the xx per month xx drew checks in the amount of dollar_figure xx received dollar_figure bank account payable to xx as the foundation director were drawn on xx llc’s bank account to xx and were noted as being a money management fee page of department of the treasury - internal_revenue_service in addition checks in the amount of dollar_figure per month from the foundation's per month form 886-a sre form 886-a schedule or explanation of items years ended exhibit no name of taxpayer xx ein xx the board again resolved that dollar_figure xx foundation inc and xx foundation an additional_amount totaling dollar_figure provided to various other entities exempt under sec_501 be provided to each of the supported organizations xx would be november _ alected to serve as president 2nd xx - xx minutes the november _board minutes stated xx is e e e as-vice president secretary and treasurer month were paid to xx for reasonable consulting fees in the amount of dollar_figure remuneration for his services reviewing the foundation’s various investments managing xx llc and reviewing donations and the necessities of the foundation xx of xx explained this has previously been discussed with the attorney and the answer is yes so he will ask the attorney to write a memorandum addressed to the board_of trustees confirming that a trustee can be paid reasonable_compensation for services rendered chairman xx explained that the foundation currently owns a dollar_figure insurance_policy on xx life with a current account value of dollar_figure xx and xx are the current managers for this entity and with the board_of trustee's approval they can go ahead and make the investment decisions and report back to the board’ xx life the current_assets as summarized in exhibit a to the board minutes were as follows current_assets x x x x x x x life_insurance_policy on x's life-account value pincite owns dollar_figure software company funded by x dollar_figure venture capital leverage retums dollar_figure fidelity mutual_fund account as of ownership in x funds promissory note for dollar_figure as of investment investment the foundation’s purpose is to continue to grow in size so that it may continue providing support to its supported organizations the chairman stated that the foundation's four key areas to support as follows job training youth development environmental and human rights the board again resolved that dollar_figure xx inc and xx grants made at the time of the board meeting totaled dollar_figure be provided to each of the supported organizations xx an additional department of the treasury - internal_revenue_service page of form 886-a explanation of items form 886-a name of taxpayer xx ein xx years ended schedule or exhibit no amount totaling dollar_figure c would be provided to various other entities exempt under irc board minutes - xx llc xx llc board minutes of nx llc were orovided andreftect investments in xx llc the xx llc board minutes were dated xx owned -- of it'and'that it’had december __ december december _ december __ all minutes were signed by xx and xx and stated the only individuals present were the two managers namely e e xx and xx all minutes basically stated the following the annual meeting of the member of xx llc the company’ was held on day of week followed by the actual date ie friday december the meeting and called the meeting to order roll call of the member was read and the member present at the meeting which constituted a quorum was as follows xx as trustee of the xx which is the member of the company acted as chairman of member the xx xx trustee xx trustee december december member meeting the service requested the year been provided the foundation responded that the minutes referenced the xx llc operating_agreement this implies the operating_agreement substituted for the board minutes stated the annual xx llc company meeting was held on and the chairman read and confirmed the previous minutes of the last board minutes because none had board minutes no board minutes were provided for xx llc state of filing for limited_liability_company llc - xx llc department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items years ended schedule or exhibit no ' name of taxpayer _xx ein xx operating_agreement the xx llc operating_agreement dated december the xx has a exhibit a of the operating_agreement reflects the xx as members and the initial contributions of dollar_figure interest xx is trustee and manager and xx is the other manager _ states articles of organization xy filed limited_liability cornpany articles of organization for xx llc dated december california agent for service of process 20_ stating there was more than one manager xx llc used a xx xx the llc filed a bi-annual form llc-12 with the the two managers listed were xx and xx on september its second bi-annual form llc-12r renewal which was signed by xx the dollar_figure limited_liability tax was paid from the llc bank account to the -_ annual franchise tax board secretary of state dated february the llc filed form_8832 entity classification election tne foundation stated form was not required as the llc was treated as a disregarded_entity and xx llc does not file a tax_return because the foundation is the sole member state of alaska filing for limited_liability_company llc - xx ein the employer_identification_number ein form for xx llc was filed on xx operating_agreement the xx llc operating_agreement was dated signed by xx and xx managers the body of the operating_agreement states the following and was e distribution of its assets shall be conducted exclusively by the managers who are hereby authorized to do any and all acts and things reasonably necessary to accomplish the foregoing all distributions in liquidations shall be made pro_rata to the members in_kind the managers shall have the right to obtain on behalf of and at the expense of the life_insurance_policy or policies on the life or lives of one or more members company a or any other persons which the managers deem necessary or desirable respecting the operations of the company the company shall be the owner of each such policy for each policy if any the named beneficiary under the policy may not be changed without the mutual consent of the managers exhibit a states the initial contribution is dollar_figure and xx llcisthe exhibit b designation of beneficiary is blank idr item member department of the treasury - internal_revenue_service page of form 886-a pn explanation of items stn form 886-a name of taxpayer xx ein xx years ended e in response to idr item requesting partnership agreements and other documents that show xx llc relationships with all partners owners and investors for years 20' xx llc operating_agreement showing the member as xx llc the operating_agreement is dated and there have been no changes to it since that time the response was attached is a copy of the and20 llc biennial reports reported that through llc biennial reports copies of the state of reports signed by xx and filed with the state of reports reflected that xx llc was owned by xx llc form_990 return of organization exempt from income_tax articles of organization the certificate of organization limited_liability_company was filed with the state of alaska on xx the accompanying form listed the llc’s managers as xx and xx and was signed and dated xx and date stamped by the state of alaska as received on xx state of year 20_ xx a personal trust and not xx llc was owner of xx llc beginning in the state of form_8832 entity classification election n response to a request for entity classification the foundation’s representative stated form was not required as the llc was treated as a disregarded_entity idr item state of filed with the state of alaska were obtained from the foundation and from the state of alaska the reports identify the llc members or managers and persons owning or more interest in the llc a each year xx signed the annual form_990 returns filed with the service the form_990 annual returns stated the books were in care of xx in xx were prepared by xx llp in foundation assets primarily for the benefit of the xx which is the primary supported charitable_organization the foundation may also support the c organizations listed on form_990 schedule a page part iv line forms for the years ending december with no liabilities except for dollar_figure the returns and __ stated the foundation’s primary exempt_purpose is to manage invest and distribute reported the following revenue and expenses and assets in year contributions interest on savings dividends interest other revenue plus department of the treasury - internal_revenue_service schedule a attached to forms for form_990 revenue form 886-a through _ and 2c page of _ os ' _ form 886-a explanation of items name of taxpayer xx ein xx schedule or exhibit no years ended gross amount- sale sec less cost expense gain loss securities net_income form_990 expenses program services management general other expenses total expenses excess deficit for year net assets boy increase in net assets other changes in net assets net assets fund bal eoy assets cash savings investments other assets assets eoy liabilities other liabilities liabilities eoy net assets o o o o big_number big_number _-big_number -big_number -big_number o o o o o o although the foundation claimed xx llc was treated as a disregarded_entity the liability of dollar_figure attached to the return was reported as due to xx llc on statement on the balance_sheet for on attachments to the annual information returns the foundation reported the following assets investments form_990 investments department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items schedule or exhibit no years ended name of taxpayer ein xx xx x x x x x xx x xx subtotal due fm x llc cash temporary investments total xx life_insurance beginning in reported on the forms the amount represented the december totaling dollar_figure for the purchase of the dollar_figure _ an investment of dollar_figure in xx life_insurance was and20 premiums life_insurance_policy on xx by xx llc xx loan beginning in __ the foundation reported adollar_figure - loan to xx as an investment and not as a receivable on the balance_sheet no loan information was disclosed on n schedule a including any collateral received by the so for the loan xx investment - dollar_figure made in a private company called xx a startup tech company the money was invested as seed capital mr xx stated that xx a venture capital company also invested in xx in the initial interview xx stated that a dollar_figure investment was _ the foundation provided the schedule_k-1 to form_1065 legacy ventures - dollar_figure for partner xx llc xx llc the year-end capital_account of dollar_figure represented a partnership is a fund of funds for venture capital investments the minimum investment is dollar_figure million and as of 20__ the foundation has committed dollar_figure xx stated he met with other partners on a regular basis so far the fund has had a break-even status interest in xx ii llc during the initial interview xx stated the for xx llc of the dollar_figure other assets investments all of the assets and or investments were held in the names of various llcs and only a minimal amount of cash was directly held in the name of xx or the xx statement attached to the form_990 for stated that dollar_figure llc was due from xxi xx investments account application the xx investments account application identified xx llc as account_holder but did not identify the llc as being wholly owned by the foundation the individual signors xx and xx were not identified as trustees of the foundation department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items name of taxpayer xx ein xx years ended schedule or exhibit no were paid_by check from the xx llc bank account there was a dollar_figure form_990 distributions for charitable purposes for years through grants of dollar_figure to various sec_501 organizations including an annual amountofdollar_figure todollar_figure xx were reported on the forms all of the grants for and some of the grants for between the amount of the grants per the bank records dollar_figure the form_990 for dollar_figure the grants per the bank records dollar_figure dollar_figure for20 discrepancy between the amount of and the amount reported on the form_990 for the following is the information reported on the forms with the discrepancies and20_ discrepancy and the amount reported on noted in bold print there was a dollar_figure respectively to the anddollar_figure sec_501 cn x x x x x xx x x x xx oo xx xx x x department of the treasury - internal_revenue_service a a form 886-a x xx xx x x x page of x xx explanation of items form 886-a name of taxpayer xx years ended ein xx ‘ schedule or exhibit no x x x x xx x xx x xx x xx x xx x x oo totals eee contributions per form_990 return form_990 expenditures_for years through __- the xx reported expenses as follows expenses other losses - investments taxes foreign taxes paid licenses fees interest investment fees inv fees -- passthru entity consulting fees total expenses was paid annually to xx for years as investing and consulting dollar_figure fees despite a request that they be produced no documents were provided that identified recipients of the remaining investment fees of dollar_figure from pass-through entities and xxx compensation consulting investment fees of dollar_figure for years through and20 department of the treasury - internal_revenue_service form 886-a page of explanation of items form 886-a name of taxpayer xx ein xx schedule or exhibit no years ended fees represented including amounts for charitable purposes respectively of total expenses paid_by the foundation and form_990 expenses program services management general other expenses total expenses _ o o o o e form_990 disclosures regarding related_party transactions exempt and or taxable subsidiaries disregarded entities and partnerships on forms for years and 20__ part vi other information the foundation answered no to question 80a is the organization related to other than by association with a statewide or nationwide organization through common membership governing bodies trustees officers etc to any other exempt or nonexempt organization however in part ix of the retum information regarding taxable subsidiaries and disregarded entities the foundation noted see stmt __ a statement that reported the foundation’s ownership in xx llc and20 on forms for20 part vi other information the foundation answered yes to question 80a is the organization related to other than by association with a statewide or nationwide organization through common membership governing bodies trustees officers etc to any other exempt or nonexempt organization and checked the exempt box noting see statement which disclosed a relationship with the following public_charities e e xx xx xx form_990 in part ill question 2b of schedule a attached to the form_990 for year the foundation answered yes to the lending of money or other extension of credit and noted see stmt statement provided xx llc which is wholly owned by the xx loaned dollar_figure to xx llc xx llc is managed by xx and xx who are trustees of the xx however xx and xx are not members of xx llc xx llc also loaned dollar_figure xx llc also loaned dollar_figure to xx llc xx and xx eachown to xx llc xx and xx eachown of xx llc of xx llc year foundation reported dollar_figure __form in statement to form_990 part iv line other investments the as an investment in xx llc department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items years ended schedule or exhibit no name of taxpayer xx ein xx form_990 on line of part vi form_990 other information for year foundation reported itowned a or an entity disregarded as separate from the organization under regulations sec_301_7701-2 and sec_301_7701-3 on statement the foundation reported a xx llc with end-of year eoy assets of dollar_figure of dollar_figure only other asset was dollar_figure ownership in the foundation reported total assets that was reported as non-interest bearing cash on the form_990 or greater interest in a taxable corporation or partnership was its investment in xx llc and its and income of dollar_figure thus dollar_figure _ the year and disregarded entities’ statement reported the foundation’s llc the llc was reported to have dollar_figure form_990 n part ix of the return_information regarding taxable subsidiaries ownership in xx inincome anddollar_figure in assets on line of part vi form_990 other information for or greater interest in a taxable corporation or partnership or an entity disregarded as a separate from the organization under regulations sec_301_7701-2 and sec_301_7701-3 on statement the foundation reported a dollar_figure thus with the exception of dollar_figure llc _ all of the foundation’s assets were held in the name xx ownership in xx llc with eoy assets of the foundation reported total net assets of dollar_figure the foundation reported it owned and income of dollar_figure statement provided dollar_figure the foundation owed dollar_figure was due to the foundation from xx llc statement reported to xx llc supporting_organization activities and transactions transactions and activities conducted by the foundation through its trustees xx and xx were as follows dollar_figure loantoxx -dollar_figure transfers to xx xx as form_990 forms for years other investments in a balance_sheet attachment it was not reported as a receivable and there was no collateral for the loan _-reported loan to xx through -dollar_figure promissory note - xx loan the promissory note dated june _ stated borrower xx a lender amount maturity xx llc a dollar_figure june corporation limited_liability_company department of the treasury - internal_revenue_service page of form 886-a rt form 886-a explanation of items years ended schedule or exhibit no name of taxpayer xx ein xx the promissory note stated the borrower will make annual interest payments of annum and pay all principal and interest in fullon june v p of xx the note was signed by xx per xx_corporation guarantee attached to the promissory note was a guaranty by xx corporation guarantor the guaranty states that as an inducement to lender to lend dollar_figure borrower pursuant to the terms of that certain promissory note dated june promissory note the guarantor agreed borrower shall promptly and full perform pay and discharge all of its liabilities obligations and indebtedness arising from or relating to the promissory note if borrower fails to pay guarantor agrees to pay the indebtedness on demand guaranty is an absolute and unconditional guaranty of payment and not of to xx corporation collectability’ lender shall not be required to i to proceed against borrower by suit or otherwise guaranty shall remain in full force and effect until all indebtedness has been fully paid each guarantor shall be jointly and severally liable with each other and with borrower for all obligations and liabilities arising under this guaranty’ guaranty together with the promissory note constitutes the entire agreement the guaranty was signed by xx vice president of xx and was dated june unsigned page of the guaranty was initialed by x between lender and guarantor conceming the subject matter hereof and may not be altered or amended except by written_agreement signed by lender and guarantor all prior and contemporaneous agreements arrangements and understandings between the parties hereto as to the subject matter hereof are rescinded loan a copy of xx financial corporation's check for the xx annual interest on dollar_figure was provided the check was annual interest payment of dollar_figure payable to xx llc and was reported on the foundation’s -_ annual information retum form_990 as interest_income the check was deposited into xx llc account with xx subsequently for interest_income of dollar_figure november _ the current managers for this entity and with the board_of trustee's approval they can go ahead and make the investment decisions and report back to the board the foundation owns a promissory note for was reported on the form_990 as well minutes stated xx and xx are -xxminutes the november with a fixed interest rate of which will be due by dated july page of each 2c department of the treasury - internal_revenue_service form 886-a oe form 886-a explanation of items name of taxpayer xx years ended ein xx schedule or exhibit no june - and which the foundation will look at reinvesting at that time current_assets attached to the minutes included the amount of dollar_figure with xx xx xx collateral and investment rating although repeatedly requested both verbally and in writing no information and or documentation regarding any collateral to secure the dollar_figure promissory note was provided other than the statement the promissory note and the guaranty which acts as the collateral as to questions about xxs investment rating the response was xx is not a public company therefore there is no rating the majority of ail correspondence was verbal a check issued to them for dollar_figure idr item xx's unaudited financial statements note amounts due to related parties in xx’s unaudited consolidated financial statements for year parties are broken down in the following manner dollar_figure denotes that xx is a related_entity to xx development and stated the amounts due to related _ ltd xx llc xx llc xx llc xx etc xx and the related xx subsidiaries and or related entities xx has numerous subsidiaries and related entities including xx entities are engaged in tax_shelters involving oil_and_gas exploration and mare leasing activities xx and xx personally engaged in transactions with xx and or xx related entities for instance on december payable to xx for dollar_figure personal xx checking account xx of xx and xx the xx check was endorsed by xx and was deposited into the xx llc xx issued check drawn on xx united_states district_court eastern district of - xx court documents on xx several plaintiffs filed documents with the u s district_court clerk of the eastern district of in a number of states including thoroughbred mare lease programs the to wealthy individuals interested in the thoroughbred horse industry the united_states government is currently pursuing a criminal investigation into the activities of the defendants relating to the defendants aggressively marketed and sold against xx llc xx llc xx etc stating operating and in february acting on federal search warrants seized the books_and_records of xx llc as a result the participation of plaintiffs and all others who participated in the limited_liability_company organized and existing under the laws of utah and authorized to conduct business in xx llc xx is a limited_liability_company organized and existing under the laws of have been called into question defendant xx llc xx is a xx and or xx llc operate two horse farms in xx xx is a corporation organized and existing under the laws of with xx is a closely-held corporation that owns indirectly a registered agent located in though subsidiaries xx in addition to xx xx owns approximately of xx a publicly page of department of the treasury - internal_revenue_service form 886-a explanation of items form 886-a name of taxpayer xx ein xx years ended schedule or exhibit no traded corporation have agents or transact their affairs and conducted their fraudulent scheme through use of the united_states mail or interstate wire communications in an illegal manner’ the suit further cites the peddling of xx mare lease programs as an extremely profitable opportunity with a historical net cash return on investment of also touted its ownership of high quality thoroughbred mares and its ability to provide the ‘ultimate tax solution which converts ordinary_income to iong-term capital gains’ the mare lease programs included a feature whereby the participants could defer the profit on the sale of their foals and by exchanging their interests in the foals or leases for ownership units in one or more limited_liability companies or partnerships obtain capital_gains treatment for the income from their participation in the mare lease program xx made available both stock and working interests in gas properties which it owned in order to facilitate this aspect of the program and offer further incentives to participants xx brochures the suit further discussed the investment as follows as an illustration for an up-front investment of approximately dollar_figure would generate tax savings of approximately dollar_figure revenue of approximately dollar_figure percentage of the interests for repayment of the nelc loan and by virtue of a put option associated with the xxx stock provided for a projected net after tax_return of and net after tax mare lease the illustration also offered the option of using a in xx ‘a division of the xx group ’ participation dollar_figurem xx deposits xx related deposits of dollar_figure__ _ there were two separate dollar_figure that occurred in october related entities that were deposited into the xx llc bank account on the very same dates as the monies were deposited from xx the amounts were transferred by xx to personal bank accounts of xx and xx that originated from xx and or xx and one in january 20'_‘ transactions one e onoctober xx on the same date thes account by xx the explanation provided was that it was a deposit error the dollar_figure deposit was made by xx to xxx llc xx acct amount was withdrawn from the xx llc bank adollar_figure was paid to xx and xx as per the terms of a stock purchase agreement dated payment was due incorrect wiring instructions due to xx march september account number were accidentally provided to xx and thus the dollar_figure was mistakenly placed into the xx’ _ between them personally and xx llc adollar_figure but not paid until october department of the treasury - internal_revenue_service page of form 886-a ns schedule or form 886-a explanation of items exhibit no name of taxpayer xx ein xx years ended e anotherdollar_figure onjanuary related_entity xx to the xx llc xx acct xx on the same date january the dollar_figure personal xx bank account xx of xx and xx was withdrawn from account xx by xx and deposited into the wire transfer deposit was made by a xx 1idr item idr item addressed the issue of the dollar_figure incorrectly deposited into the xx llc bank account deposits that were stated as being ' in response to idr the following documents were provided e on the same bank statement from the personal account of xx and xx‘ as the dollar_figure dollar_figure investment in xx gas for years dollar_figure respectively check dated december check dated december 20__ to the foundation there was another 20_ and20_ xx and xx individually received and payable to xx inc for an for investment retums of dollar_figure and anddollar_figure date bank account amount xx ‘ x x x x x x x x x x xx xx x x xx xx x x x x x x x name unknown x x x x x x x x x x i summonsed january _ bank statement received from third party record keeper x west x of this amount was immediately withdrawn from the foundation’s bank account as previously noted dollar_figure and was deposited into the account of xx incxx and xx own this was not the experience of a related investor for years returns it reported losses related to its investments in xx and mare leasing xx llc is wholly owned by xx and xx who are its sole members subsequently the investment and financial transactions of xx llc were reported on xx and xx personal returns and 20__ the two years xx llc filed form xx inc department of the treasury - internal_revenue_service page of form 886-a explanation of items sena form 886-a name of taxpayer xx ein xx years ended investment annual return oate b4nk account amount name x x x x x x x x x x x xx x x x x x x x x x xx x x x x x x x x x x _x _ e e interest annual return xxandxxsoldtheir xx and xx converted their dollar_figure onmarch xx llc for dollar_figure stock exchange tse under the symbol ‘xx’ post-split shares of xx ltd which is trading on the in january investment as noted in a letter for assigning your working_interest in the properties to us xx corporation will forward you interest department of the treasury - internal_revenue_service shares of xx ltd common_stock to to be repaid as follows form 886-a amount page of date _ form 886-a explanation of items schedule or exhibit no name of taxpayer ein xx years ended xx and xx invested dollar_figure initially this investment changed form as follows date x x xx from ra x x purpose amount dollar_figure s dollar_figure bank records reflected the following deposits into the accounts as noted below date actual date total desc principal principal principal principal principal principal interest amount bank acct xx xx x x x xx x bank x xx xx x x x xx acct source wire xfer xx x xx x xx x xx x x x x x the two dollar_figure october personal bank account xx and xx contend the amounts belong to them personally deposit amounts were deposited into the xx llc bank account in and then withdrawn and deposited into xx and xx andin january during april _ information provided to another irs agent regarding the personal investments of xx and xx with xx related entities included the following statements the xx were leasing broodmares which they bred to produce foals under terms of the leasing and breeding agreement the foals produced from the breeding activity are owned by the xx and the leased broodmares are returned to the lessor the xx sold their interest in foal in august it was sold exchanged for a working_interest in the xx _ theirunborn program please note thaton december the xx’s owed dollar_figure on the xx which included dollar_figure of accrued interest the original amount borrowed on this loan -- also note thaton december the xx's owed dollar_figure on the which included dollar_figure the total_amounts owing on the of accrued interest the original amount borrowed and dollar_figure equal the amount borrowed dollar_figure on the xx llc wasdollar_figure xx on this loan was dollar_figure dollar_figure the income_tax return xx llc also see department of the treasury - internal_revenue_service page of form 886-a explanation of items form 886-a name of taxpayer xx ein xx years ended schedule or exhibit no the balance sheets for the xx llc tax returns are incorrect because the assignment of the husband and wife wholly own xx llc as community_property may treat the entity as a disregarded_entity for federal tax purposes lease and breeding agreement lease did not include any liability xx xx the xx contracted with xx to feed and care for the leased broodmares in not have a farm of its own it contracted with other farms in the lexington kentucky area to board the horses xx did idr item in response to idr item the following additional support documents were provided e e e transactions the bank account transactions before and excluding the two dollar_figure the bank account transactions after were directly deposited into the personal bank account of xx the final dollar_figure deposit of dollar_figure xx llc bank account - and one of these differed in origin xx versus xx on dollar_figure dollar_figure wire transfer to xx llc reflected the originator was xx wire transfer to xx llc reflected the originator was xx amounts were deposited into the payment included interest of dollar_figure only the two dollar_figure for a total the following documents were provided united_states district_court northern district of - e e the principal and accumulated interest at xx and xx managers of xx llc requested inaletterdated july xxfinancial corporation to contact the two managers in regards to how you plan to satisfy payment in full of the dollar_figure june inaletter dated august for an initial_amount of dollar_figure financial_corporation xx the retainer letter provided to the service was missing page sec_3 and the missing pages to the retainer letter were subsequently provided idr and included the statement by signing this letter you acknowledge that our firm also represents and will in the future represent other clients with claims against xx and or it affiliates and principals and forever waive any conflict of interest arising in the firm's joint representation of you and others with claims against xx its affiliated companies and or its principals with respect to the claims of xx llc against xx law firm of xx was retained y since department of the treasury - internal_revenue_service __page of form 886-a ee form 886-a explanation of items schedule or exhibit no name of taxpayer ein xx years ended e e in xx xx llc filed civil proceedings against xx with the united_states district_court northern district of for breach of contract in failing to pay a promissory note when due the body of the document stated the amounts included the principal sum of dollar_figure greater sums as may be proven at trial on-xx xx answered the complaint defendant alleges they are not liable to fll because any alleged note has been paid in full and fli is due no more monies on xx a case management conference was held in the us district_court dollar_figure plus accrued interest in the sum of dollar_figure or such other and district at with judge xx counsel fo in the plaintiff stated to the judge that it was a straightforward case for the dollar_figure loan principal plus interest counsel for xx stated that his client telephoned right before the conference and stated the case involved a series of transactions including leasing investments and mining and the amount due to the plaintiff was at least dollar_figure less than the claimed amount the judge responded by mandating an accounting by january the claim is to be presented before a magistrate judge in february or march _ with potential deferral back to the u s district_court on april xx court documents dated january included e o o o refers to xx llc e atthe present time xx does not dispute that the principal is due on the subject note this is based on our review of the documents we currently possess and may change as new documents and evidence are discovered further this does not take into account any setoffs xxs current investigation evidences that a significant setoff overpayment in excess of dollar_figure owed we are currently assessing whether other overpayments were made the internal_revenue_service is currently in possession of computerized records documents and other relevant xx documentation relative to the overpayment this has made it difficult to obtain all possible supporting documents moreover your failure to adequately respond to discovery has made resolution of this matter more difficult xx will address discovery issues in a forthcoming meet and confer letter has been paid which should be deducted from the amount o documents produced in our initial disclosure are also relevant to this accounting we will not produce them again 20_ declaration of xx was filed with the u s district_court as one of onmarch the five trustees of the xx stating that no payment other than the three interest payments had been received by xx declarations included these statements department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items name of taxpayer xx ein xx schedule or exhibit no years ended statement defendant then includes in exhibit b a copy of the note as well as a guarantee of payment provided by xx corporation an entity that is not a party to this action’ statement defendant produced documents relating to transactions involving the xx and other entities none of the parties involved in those transactions were either fli or the defendant statement in addition to being a trustee of xx am also a trustee of the xx in that capacity can and do testify that the xx is a_trust organized and existing under law with me and xx as its two trustees statement the assets of the xx are managed entirely separately from and have no relationship to the assets of either xx or statement the note which is the subject of this action has no relationship to the -' e u s district_court summary_judgment is scheduled for may to summarize e e e e xxand xx invested dollar_figure ' but see footnote above with a xx related_entity and during the same xxx and xx as trustees facilitated an unsecured loan between the foundation of the foundation’s assets except for in20 period and from the same bank account the xx bank account was funded with another dollar_figure in20 via xx llc and xx with approximately no collateral was received by the foundation in exchange for the dollar_figure the xx corporation guaranty xx and xx personally and through another llc had investments with xx and or xx related entities involving mare and coalbed methane gas leasing as reported on their personal returns and on returns of xx llc an llc wholly owned by them it was represented to another irs agent that these investments were acquired with loans a xx original amount asof december original amount and a xx xx and xx owed dollar_figure on the xx ordollar_figure of dollar_figure of dollar_figure and owed dollar_figure including interest _ onthe xx for a total amount of deposits of dollar_figure and againin january were wired into the and xx respectively on the same dates xx and dollar_figure in october xx llc account by xx xx withdrew each of the two dollar_figure personal bank accounts at the same financial_institution xx and xx maintain the dollar_figure in august xx and xx retained counsel and filed a claim on behalf of xx llc against xx corporation case xx for the dollar_figure maturity plus outstanding interest amounts and transferred them to their transfers are returns of their principal loaned to xx but unpaid at department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items schedule or exhibit no name of taxpayer xx ein xx years ended e e e xx court documents stated that a significant setoff xx declared before a u s district_court judge that the dollar_figure in december _ less than claimed and that the case amount due xx llc was at least dollar_figure involved a series of transactions including horse leasing investments and mining dated january overpayment in excess of dollar_figure overpayments however uviairiing additional documents may be difficult because an irs division is currently in possession of xx documentation dated march guarantor xx corporation is not a party to the action the xx and other entities are not party to the transactions involving managed entirely separately from and have no relationship to the assets of either xx or 20_ xx filed a declaration that included statements that the __ or the defendant and the assets of the xx are has been paid and there may be additional xx llc transactions in addition to the initial deposit of dollar_figure the following transactions in year 20' to the xx llc xx the llc had e ondecember 20_ there was a transfer of dollar_figure from the xx llc’s xx account to xx llc xx the amount was then telephone transferred to xx llc’s bank account and was withdrawn for a cashier's check payable to e e e in the amount of dollar_figure the foundation’s representative stated a dollar_figure adollar_figure check was issued for payment of the xx llc cashier's check rather than a regular check had been issued because xx and xx were on travel status injanuary20 filing fee onjanuary to the xx llc xx bank account on february xx llc account payable to the xx for an annual fee invoice -01 trust c o xx po box an entity created owned and controlled by xx and xx with their son xx as beneficiary in20__ the xx national bank account for xx llc was closed on june account xx was opened with a dollar_figure deposit and another deposit of dollar_figure was transferred from the personal account of xx and xx acheck was issued from the payment was for the annual fee for the xx irrevocable __ xx the xx irrevocable_trust is not a foundation entity on june deposit was from xx and xx personal _ stated the dollar_figure dated xx it is the source of the funds for the dollar_figure account xx deposit account application the business_entity selected on the xx deposit account application_for xx llc was that of an unincorporated association and business_trust options available but not selected on the account application were not for profit and public department of the treasury - internal_revenue_service page of form 886-a explanation of items schedule or - exhibit no form 886-a name of taxpayer xx ein xx years ended entity’ private investments charitable foundation were listed as the industry business activity in response to a question about to what industry does the business sell the application stated n a private investments only’ the signed xx deposit account application stated that two managers xx and xx each owned of the entity state of xx llc biennial reports copies of the xx llc biennial reports filed with the state of xx were obtained from the foundation and from the state of xx specifically in box of the for the periods ending december and 20_ the state of xx required names and addresses of the llc’s members or managers and persons owning or more interest in the llc state of xx reports signed by xx and filed with the state of xx reported that through year xx irrevocable_trust not xx llc was owner of xx llc state records provided x xx x x e name address x x xx x x x x x city statezip mbr mgr x x x x int int int therefore xx not once but twice provided information to the state of xx that the xx irrevocable_trust was the information provided to the state of xx contradicted information provided to the service that xx llc was at all times the as such the owner would also hold the dollar_figure member and owner of xx llc through year member and owner life_insurance_policy on xx in ownership of xx llc was changed from the xx irrevocable_trust to the xx llc on the state report filed with the state of xx xx irrevocable_trust - relationship to xx llc trust document the xx irrevocable_trust dated december xx as settlors and named as beneficiaries the couple's son xx bornon november and any children subsequently born to or legally adopted by settlors the irrevocable_trust document further states in particular the investment trustee may invest assets in xx llc an xx limited_liability_company for the purposes expressed herein may make capital contributions to xx llc and become a member of xx llc was signed by xx and it is settlors’ expressed desire state of llc department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items schedule or exhibit no name of taxpayer xx ein xx years ended that this trust will work in conjunction with xx llc to invest distribute and manage its assets the purpose of the trust is to trade buy lease improve develop and sell real_estate personal_property minerals oil and various entities owned by the trust’ at the age of or older each child of the settlers shall be entitled to one vote gas and allied enterprises either directly or through during the initial interview the foundation’s representative stated the xx irrevocable_trust did not materialize however in response to idr item form sec_1041 were provided for the xx irrevocable_trust for years and _ the returns had a xx address and for years the returns were filed in care of the xx trust company xx for years __ the returns reported a fiduciary fee of dollar_figure through _ through trustee fees e e e dollar_figure for dollar_figure invoice dated january was issued for the annual fiduciary fee for the xx irrevocable_trust c o the xx xx po box xx xx onjanuary into the xx llc xx bank account the source of funds was a dollar_figure xx and xx's personal account onfebruary the irrevocable_trust was transferred out of the personal account of xx and xx loan advance for acheck was issued from the xx llc bank account payable to for the annual fee for the annual fiduciary fee for the xx with xx bank to summarize e e e e _ specifically provides that the trust xx and xx created the xx irrevocable_trust the trust's beneficiary xx is the creators’ son the annual fiduciary fee is dollar_figure the declaration of trust dated december will work with xx llc and be a member to xx llc xx and xx created the xx llc which was represented to the service as being wholly owned by xx llc xx llc was further represented to the service as being wholly owned by the xx foundation in20 on the life of xx for dollar_figure dollar_figure transferred to xx llc's bank account and then dollar_figure bank account in20 deposited into the xx llc bank account adollar_figure llc bank account to pay the xx irrevocable_trust annual fiduciary fee was transferred out of xx and xx’s personal bank account and was was was transferred to xx llc’s the source of the funds was the initial deposit of into the foundation’s bank account of this dollar_figure check was issued from the xx xx llc purchased a dollar_figure life_insurance_policy dollar_figure dollar_figure see xx and xx subsidiaries and related entities department of the treasury - internal_revenue_service form 886-a page of explanation of items form 886-a name of taxpayer xx ein xx years ended schedule or exhibit no e foryears20 llc was owned by the xx irrevocable_trust a_trust created by xx and xx to benefit their son _ xx filed state of xx documents that reported the xx through applications policies and transactions november chairman explained that the foundation currently owns a dollar_figure 20__- xx foundation minutes the november __ minutes stated the minutes it stated that xx llc is the on xx’s life with a current account value of dollar_figure owner of the policy in exhibit a to the although the foundation provided some of the life_insurance documents such as a copy of the policy and application beneficiary information and cash_surrender_value a third party record keeper summons was issued to december llc would like to apply for a dollar_figure xx xx cover letter that stated xx and xx as managers of the xx documents received included a copy of a on xx's life and a dollar_figure planning purposes xx and xx are married the xx llc was established as part of their overail estate_planning design and will be owner and beneficiary of the policies on xx’s life in order to provide cash accumulation and for estate dated december applicant xx the cover letter included an application_for dollar_figure of life_insurance with _ for applicant xx the beneficiary information was a limited_liability corporation for trust fund xx signed as proposed insured and xx signed as applicant owner the initial premium was set at dollar_figure application stated the applicant is married to xx see companion report they have one child xx child is in good health and the applicant has no life_insurance in force the beneficiary purpose of the insurance is cited as follows the beneficiary of this life_insurance application is a limited_liability corporation that is being developed as a_trust fund to fund a retirement_plan as well as to provide for future estate_planning requirements the narrative attached to the dr item idr item was issued to request an explanation as to why the was selected for an investment and how it furthers the charitable activities and purpose of the foundation the response was at the time xx and xx established the foundation the goal was to be able to donate upwards of dollar_figure a period of ten years this goal was based on their desire to create a sizable foundation to ensure there was a sufficient endowment to provide assistance to the named supported organizations on a perpetual basis the premium paid on the insurance was based on the desire to immediately fund the endowment in case of xx's premature passing in addition the foundation could use the policy as a resource for obtaining monies in the future due to the policy owner having access to the cash_value the original goal had been to insure both xx a year for department of the treasury - internal_revenue_service _page of form 886-a a _ eae schedule or explanation of items exhibit no form 886-a name of taxpayer xx ein xx years ended and xx unfortunately xx was uninsurable at the time and thus the insurance was placed on xx's life applicant xx also dated december letter was a second completed application_for a dollar_figure and enclosed with the above noted xx cover life_insurance_policy with for xx as insured with owner and beneficiary as the xx llc ein xx the application stated the llc was managed by the insured and provided for a death_benefit a medical questionnaire on xx was completed signed and dated as of date and was witnessed by an examining physician the application was stamped as received by the insurance_company on december _ life_insurance_policy xx on december for insured xx was issued by xx _ a variable life_insurance_policy to the xx llc and the additional first year scheduled premium _ the first annual premium was dollar_figure for a total of dollar_figure was dollar_figure funds with an aggressive stance the policy states that annual premiums are required the exclusions from coverage cited no reference was made for exclusions the policy delivery receipt was dated january for the contract investments were in several mutual and was signed by xx as policy owner december was listed as the scheduled maturity_date for an initial face_amount of dollar_figure policy amendment xx the january application states the face_amount of the policy is dollar_figure owner is xx llc amendment to the for the insured xx and the life_insurance premium payments the cancelled check s used to pay the insurance premiums were as follows from the xx llc account date payee amount dollar_figure dollar_figure x x bank account xx cashier check 20_ there was a transfer of dollar_figure on december account into xx llc xx bank account xx the amount was then transferred into the xx llc bank account and withdrawn for a cashier's check payable to company in the amount of dollar_figure from xx llc at a cost_basis of dollar_figure form_990 investment an investment in was reported on the annual information returns forms for all years as follows page of department of the treasury - internal_revenue_service form 886-a explanation of items schedule or form 886-a name of taxpayer xx years ended ein xx form_990 investments x x x xx x xx llc x x subtotal x cash temporary investments __ -__ - total a letter to the insurance_company signed by xx policy ownership_change on july and xx managers of xx llc stated in december of completing our which involved the setting up of several llcs due to the confusion at that time the owner of policy number inadvertently put in as xx llc when it should have been xx llc it has always been our intent to have xx llc be the owner and beneficiary of this policy it should be noted that we are the manager of both llcs so that we do not have a transfer for value or contemplation_of_death problem in correcting the original error of the owner and beneficiary we would appreciate your acceptance of our submission of the corrected application with the corrected owner and beneficiary on august policy owner and beneficiary was changed by xxx's board minutes to xx llc however the exhibit a to the november we were in the midst of prepared by xx represented that xx llc was the owner of the dollar_figure policy on xx life_insurance was ’ cash_surrender_value third party record keeper information provided that the cash_surrender_value of the policy as of november was dollar_figure on december _ and signed by xx and llc and the co-policy owner's name was xx manager a form for a change in allocation of premium payments was prepared xx the insured’s name was listed as xx policy owner name was xx see conflicting board minutes dated november dollar_figure department of the treasury - internal_revenue_service life_insurance_policy on xx's life - account value at09 and attachment a atdollar_figure that stated xx llc owns page of form 886-a form 886-a explanation of items schedule or exhibit no name of taxpayer xx ein xx years ended as of november dollar_figure 20_ the policy value was dollar_figure with a policy surrender_value of on december insurance_policy illustration using insured was xx owner-type wes reported as insured the exchange amount was dollar_figure for a face_amount of dollar_figure prepared a life as prepared for xx the and during the period december and march __ additional premiums of were reflected in the variable life_insurance account ending account value at march wasdollar_figure with a loan amount of dollar_figure the onjune time of application approval the policy owner was xx llc on july letter advising the processed the change_of_ownership from xx llc to xx llc as of the date of this letter the policyowner is xx llc there is no indication in our records that the policyowner was ever changed to xx provided an ownership history notification that stated at the we received a that the policyowner should have been xx llc ‘the in summary e e e e e dollar_figure of the initial dollar_figure contribution to the foundation life_insurance_policy on xx from the xx - indecember was paid as a premium to purchase a dollar_figure llc bank account the insurance_policy was never directly held in the name of the xx foundation and or the xx in20_ xxand xx utilized their authority as llc managers to change the beneficiary from the xx llc to the xx llc stating it should be noted that we are the manager of both llcs so that we do not have a transfer for value or contemplation_of_death problem in correcting the original error of the owner and beneficiary’ in20 a1035 exchange for life_insurance_policy proceeds was prepared by the insurance_company for xx as owner and insured foryears20 irrevocable_trust as owner of the xx llc and therefore the owner of the dollar_figure insurance_contract thenovember assets stated that the chairman xx reported xx llc owns dollar_figure insurance_policy on xx’s life - account value pincite contradicts the paperwork that shows the ownership was changed to xx llc in beginning in on forms an investment of dollar_figure insurance was reported at cost the investment in reported on the forms for20 through __ xx filed reports with the state of xx reporting the xx life board minutes for the foundation exhibit a showing current cash_surrender_value of the life_insurance was not life this and20 ‘ofdollar_figure in page of department of the treasury - internal_revenue_service form 886-a explanation of items see tn form 886-a name of taxpayer years ended ein xx insurance_policy as of date was dollar_figure amount expended ' of the dollar_figure charitable_remainder_trust and xx partners xx charitable_remainder_trust during the initial interview the foundation’s representative stated the charitable_remainder_trust had never been created and the foundation had a dollar_figure been paid and that the fee that was to be charged was a lost leader and paid to a third party the following documents are to the contrary credit for the amount that had -xxx dollar_figure january on xx letterhead also identifying xx license xx a billing statement was issued to the xx foundation for preparation and establishment of charitable_remainder_trust for which the xx foundation shall be the irrevocable charitable remainderman for a minimum of dollar_figure receipt balance due upon completion of creation of crt please make checks payable to ‘the xx inc’ of the total remainder_interest the total due was deposit due upon the notation at the bottom of the billing statement said _ -xxxx foundation resolution february in a unanimous consent resolution dated february for the costs associated with establishing a charitable_remainder_trust whereby the foundation is named sole beneficiary with a minimum the foundation is anticipating the costs to be approximately dollar_figure derived from the charitable_remainder_trust is anticipated to be dollar_figure the trustees of the foundation hereby empowered xx and xx to sign all documents and take all other actions fo effect the establishment of the charitable_remainder_trust the resolution was signed by the trustees appointed by the supported organizations the xx the xx and the xx foundation inc along with trustees xx and xx -_ irrevocable designation of such and the benefit to be the trustees authorized to pay - crt trust document february the declaration of trust for the xx charitable_remainder trust' crt was dated february termination it stated the xx foundation was the charitable remainderman and in no event shall the interest of the xx foundation as a charitable_remainder be reduced to less than exhibit a schedule of assets did not describe any assets n article ill see xx investment partners partnership department of the treasury - internal_revenue_service page of form 886-a ss sss sss sss explanation of items form 886-a name of taxpayer xx ein xx years ended schedule or exhibit no as donors and trustees of the total remainder_interest the crt was signed by xx and xx there is a disparity as to the named beneficiary xx foundation because the board changed the name of the xx foundation to the xx on december aletter dated february were created subsequent to the name change the service was notified in the board resolution irust document and partnership below - idr responses idr item atotalofdollar_figure pemainder trust sy consulting services regarding such paid dollar_figure paid to the xx inc for the preparation of a charitable on and on idr item no assets were deposited into the crt in or any future year’ xx investment partners 20_ was the xx investment partners partnership_agreement as also dated february signed by xx and xx as trustees for the foundation and again as trustees for the crt it states this partnership_agreement is entered into by and between i the xx foundation the foundation and ii the xx charitable_remainder_trust the trust’ the business of the partnership shall be conducted under the name of xx investment partners ‘the partnership_agreement further states the trust shall contribute to the partnership those assets listed on exhibit a the foundation shall contribute to the partnership in an amount equal to losses of the partnership shail be allocated sec_4 regarding distributions it states any such distributions shall firstbe made the trust and those partners who represent more than to the foundation in to to the foundation the partnership shall be dissolved upon i the vote of of the agreed value of the capital_contribution made by the trust all profits and of the partnership capital or ii the expiration of tothe trust and years from the date of this agreement exhibit a for assets contributed by the crt was left blank and no exhibit was provided for assets contributed by the foundation there is a form_1065 filing requirement for the entity however no returns were filed for the partnership for years20 and20 in summary of the foundation’s assets were paid in two separate installment payments in dollar_figure january and december _ to xx for the creation of a crt the foundation stated never materialized a department of the treasury - internal_revenue_service page of form 886-a sa form 886-a explanation of items schedule or exhibit no name of taxpayer xxx ein xx years ended e further an additional entity xx investment partners was created in conjunction with the formation of the crt a partnership_agreement was signed by xx and xx who represented both entities compensation an annual amount ofdollar_figure consulting services xx is also a full-time_employee and executive director of another unrelated sec_501 c entity sources for the payments were from transfers among the various foundation accounts -_-was paid to xx for years through for investment and e e monthly checks of dollar_figure and were signed by xx additional monthly checks of dollar_figure were also signed by xx were issued from the xx foundation bank account to xx were issued from the xx llc bank account and the board first noted the compensation in the november _ board minutes of the xx foundation it was also addressed in the november minutes form_990 expenditures - xx consulting and investing fees for years as expenses on the form_990 annual information returns as follows through _ the xx foundation reported investment fees and consulting fees expenses other losses - investments taxes foreign taxes paid licenses fees interest investment fees inv fees - passthru entity consulting fees total expenses o o o o o e i o o o although disclosed on the annual form_990 returns for years the november __ board minutes compensation was otherwise undocumented through and noted in e e there were no formal contracts with xx for compensation there were no invoices submitted by xx for services rendered no compensation comparison studies had been done by the board department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items schedule or exhibit no name of taxpayer xx ein xx years ended paid annually to xx if he was paid as an employee no specific duties and or responsibilities for compensation were identified by the board no w-2 forms were issued for any years by the foundation and or by xx llc for the dollar_figure no forms were issued for any years by the foundation and or by xx llc for the dollar_figure additional investment fees of dollar_figure respectively were paid to others for investment services paid annually to xx if he was paid as an independent_contractor and for years and dollar_figure in summary foryears20 respectively of the total expenses paid_by the foundation including amounts paid for charitable purposes xx's compensation represented and20 and xx llc operating agreements the operating_agreement for xx llc was filed with the california secretary of state on december the operating_agreement stated there were two members xx xx each member has a through partial year xx llc summary bank accounts the xx llc bank accounts with xx bank aka xx bank for years were summarized as follows business checking account xx business checking account xx as of october __ it was listed as xx llc but still summarized in the holdings statement until august through august e e account xx was the bank account where dollar_figure of the initial contribution deposited into the xx foundation in year _ was transferred on the same day summonsed bank records make it appear that the account form from xx bank for account xx appears to have been altered after the fact the signature card for the xx account appears to have been altered because the font for the account number was not consistent with the font for all of the other account signature cards during the initial interview one of the two foundation representatives stated that xx llc was funded with dollar_figure foundation initial contribution to the ofthedollar_figure__ interest in the llc form 886-a account registration verification numerous requests were made for the xx bank account registration form that reflected the ein for business checking account xx the foundation representative repeatedly stated the account belonged to xx llc and continued to identify account xx by hand writing in xx llc on the xx llc summary bank statements next to department of the treasury - internal_revenue_service page of explanation of items form 886-a name of taxpayer xx ein xx years ended schedule or exhibit no the account number subsequently in october of account xx was identified as owned by xx llc but not at the time of the dollar_figure transfer in year xx bank statements reflected initial xx llc xx bank account was closed in june the signature cards reflected xx llc was owned by xx and xx xx account a xx account for xx llc was opened in _ and reflects that xx and xx each own ofthe llc account summary of xx bank accounts a third party record keeper summons was issued to xx documents received included the following xx accounts that were opened in june xx’s personal checking account xx account applications reflected the entities were owned by xx and with initial deposits of dollar_figure by xx from xx and xx acct nam owned per bank x x x x x x remarks xx xx designee managers acct type llc xx xx xx xx xx xx xx xx xx xx managers managers managers managers llc out-state llc llc llc managers not-for-profit owned per audit by so by so beginning in byso xx xx xx xx by so xx llc and xx llc are llcs owned by xx and xx specifically the account application_for stated llc is for private investment purposes only xx it will xx llc dated may hold the assets pertaining to the family’s horse farm account is part of five other xx entities 20_ 20_ the above six xx accounts were bundled for waiver of monthly on september maintenance fees for life under the name of xx llc in contrast the previous financial_institution xx bank only included xx llc as the bundled account for a period of time under xx llc the evidence is inconsistent on this point there is no written_agreement that gives xx llc an equity_interest interest in xx llc the minutes for xx xx llc inxx llc the k-1s for each do not reflect this and reflect the members as xx and xx the xx account also shows xx andxxas owners of xx xx llc see also later discussion regarding the promissory notes this is indicative of the commingling of funds and lack of proper documentation that has occurred throughout this case xx and xx change ownership of the entities at will reflect that xx has a _page of department of the treasury - internal_revenue_service form 886-a en a form 886-a explanation of items schedule or exhibit no name of taxpayer xx ein xx years ended xx llc xx llc is a pool of approximately six to eight venture capital vc funds xx claimed the foundation became a one-third partner in for the amounts the foundation had loaned to xx llc in in the initial interview xx explained that of the llc is owned privately by xx and his wife xx and the remaining is owned by the foundation through xx llc with profits and losses allocated based on the initial contributions and or the cost_basis operating_agreement xx and xx executed the xx llc operating_agreement on december december 20_ and stated there were two members xx xx and each member had a the operating_agreement was filed with the califomia secretary of state on submitted in response to idr item interest in the llc initially exhibits a b were not provided but were subsequently exhibit a reflects initial contributions of the two exhibit bdated december beneficiaries were provides for the designation of beneficiaries the members of dollar_figure each ordollar_figure - - the xx trust for xx member and the xx trust for xx member contrary to the operating agreement's stated initial contributions there were no initial deposits of dollar_figure each into the xx llc xx bank account in the bank statement showed a transferon february and xx as the opening balance and initial deposit for xx llc ein form ss-4 reflected a partnership entity from account which is a personal account of xx of dollar_figure board minutes in idr the trustee was requested to provide the board minutes for xx llc for years had been no activity and therefore there were no board minutes for years meeting was held through _ the board minutes were exact replicas of each other except for the dates the annual __ the foundation’s representative stated there for year through20 thursday december monday december e e tuesday december e friday december and the board minutes had no discussion of loans in in20 specifically the board minutes for december or the addition of xx llc as a partner reported the members as xx department of the treasury - internal_revenue_service page of form 886-a el form 886-a explanation of items name of taxpayer xx ein xx schedule or exhibit no years ended and xx for the board meetingon december managers and there was no mention of xx llc xx and xx were reported as the foundation as partner numerous idrs and were issued to request documentation that identified xx llg as a partner in xx llc the response was that forms and k-1 reflects the ownership and no other documents were required to be filed with the state december we have provided you with the distributions and capital interest changes for xx llc from 20_ the foundation’s representatives stated was the year the ownership changed andagainondecember in a letter dated since forms e e e xx llc filed forms and reported years in december no formal documents were provided for the partnership change through _ per the forms xx llc added xx llc as a one-third partner partnership percentages for xx and xx for year 20___ amount of dollar_figure from xx llc form_1066 - form_1065 for as filed by xx llc reported a note payable in the ___form - in the foundation purportedly became a one-third partner in xx year llc the capital_contribution reported on xx llc's form_1065 consisted of a dollar_figure receivable and additional assets from xx llc for total capital contributed of dollar_figure sharing and ownership of capital xx llc schedule_k-1 reported xx llc has a in profit sharing loss for percentages for years through for xx xx and xx llc were as follows x partnership percentage -eoy a xx xx xx invest llc _ _ owned by foundation percentage total form_990 returns - - - year __ form_990 no receivables were reported on the form_990 balance_sheet for the foundation’s balance_sheet reflected its only assets were investments receivables of dollar_figure in loans were reported in a schedule a attached to form_990 as follows department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items schedule or name of taxpayer xx ein xx years ended xx llc - dollar_figure xx llc -dollar_figure xx bank accounts xx llc’s xx bank account was opened on december closed in may _ ag reflected on the account_holder card for its ein xx and xx as managers had signature_authority and the dollar_figure e e undocumented loan actually consisted of transfers and commingled assets from xx llc bank account xx to xx llc’s xx bank account xx and from xx llc xx bank xx to xx llc xx bank xx and then to xx llc bank account xx deposits to fund xx llc consisted of numerous telephone bank transfers from xx year llc xx bank account xx total transfers of dollar_figure deposits into the xx llc account with the exception of the initial bank deposit of dollar_figure xx and xx on february llc’s capital calls on investments executed by xx by the telephone transfers were primarily used to cover xx represented the only year year bank transactions for xx llc included a fax dated june xx to xx inc xx to request a dollar_figure the amount was ultimately transferred to xx llc the specifics of the dollar_figure transaction are as follows transfer from xx llc xx investment account signed by xx and erom date xx xx x x x x ig amount erom acct toac x x x x x in idr item there was a request to provide the account statements for the dollar_figure withdrawal and deposit transfer of assets from the along with the related correspondence and transfer instructions in response the foundation stated we have provided the documentation for the dollar_figure to xx llc the money was then transferred into xx by telephone instructions there is not documentation for the telephone call investments account in june from department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items schedule or exhibit no name of taxpayer xx ein xx years ended in year xx and entities they owned with the xx llc bank account used for the various transfers there was additional commingling of assets between the foundation and xx and date from x x x x x xx f xx xx f xx x x x x x x x io amouni erom acct x x x x x xx x to acct x x x x x x x in year 20__ the xx llc xx bank account xx was closedonjune remaining account balance was transferred to the personal account of xx and xx account xx with xx bank idr item xx account although xx llc purportedly held an approximate one-third ownership_interest in xx llc as of december 20_ account opened on may purposes with two managers xx and xx xx and xx were also listed as with sole signatory authority _ the account application_for the xx business checking reflected a limited_liability_company for private investment owners each thedollar_figure promissory notes in idr item the foundation was requested to provide the note payable and documentation cancelled checks account transfers for the dollar_figure llc from xx llc in in addition the foundation was requested to provide documentation for repayment of the note payable principal and any interest to xx llc in inresponse to the idr the foundation stated notes were not provided since the advances were converted to capital in spreadsheet provided the foundation provided the following summary of the purported promissory notes and repayments are documented on the amount received by xx promissory notes dated amount dollar_figure dollar_figure dollar_figure dollar_figure interest rate due_date o4 o04 o7 page of form 886-a department of the treasury - internal_revenue_service a form 886-a explanation of items echedule or name of taxpayer xx ein xx years ended dollar_figure april _ promissory note dated april a promissory note was executed between borrower xx llc and lender xx llc for dollar_figure per annum such principal and interest shall be due and payable on the first day of each year thereafter to and including whereupon the entire unpaid principal plus accrued and unpaid interest would be due and payable in response to idr item the foundation stated the promissory note in the amount of dollar_figure ‘membership conversion’ the notes in above were converted to membership interests under this promissory note the only amounts borrowed in on this line of credit were from the notes in above totaling dollar_figure and dollar_figure is a revolving line of credit this promissory note has a included the amounts ofdollar_figure at a fixed rateof ss dollar_figure for a total of dollar_figure promissory note dated date a second promissory note was executed between borrower xx llc and lender xx llc for dollar_figure per annum borrower shall pay all principal and interest in full on april inresponse to idr item the foundation stated the note repayment of dollar_figure was converted to equity as held by investments llc in llc at a fixed rate of and20 per annum at a fixed rate of athird promissory note was executed between promissory note dated july borrower xx llc and lender xx llc for dollar_figure borrower shall pay all principal and interest in full on july inresponse to idr item the foundation stated the note repayment amount of dollar_figure was converted to equity as held by investments llc in ventures llc in or item the foundation was requested to provide the documents for the change in partnership and other documents that provide for the xx investment llc owner relationship with all partners owners and investors of the xx ventures llc for each of the years that have not been previously provided’ the foundation's response was that the information is being requested from the attorney promissory note dated october a fourth promissory note was executed between borrower xx llc and lender xx llc for dollar_figure per annum borrower shall pay all principal and interest in full on october dollar_figure item the foundation stated the note repayment amount of dollar_figure equity as held by investments llc in llc on january in summary in20 xx and xx partners in xx llc borrowed money from xx llc and commingled the funds the amounts from the loans were the only assets in the partnership bank account except for the initial deposit of dollar_figure department of the treasury - internal_revenue_service by xx and xx in page of inresponse to idr was converted to at a fixed rate of form 886-a e form 886-a explanation of items name of taxpayer xx ein xx schedule or exhibit no years ended _ addition xx and xx as owners and managers of xx llc executed promissory notes in ‘totaling dollar_figure -‘ to xx llc to xx llc while the form_990 reported a loan of dollar_figure form_1065 reported a note payable of dollar_figure xx and xx purportedly added xx llc as a one-third partner in xx the xx llc in december _ llc and the loaned monies along with additional funds became the capital_account of xx llc for-its-partnership-share the-source of funds were requested but no documents were provided for form_990 reported an investment in xx llc of dollar_figure xx llc in20 respectively no documents were provided to substantiate the partnership percentage reduction no documents other than the issued forms and forms k-1 provide any substantiation of ownership by xx llc in the partnership of xx llc there is no partnership_agreement wherein xx llc was added as a partner and20_ xx llc's partnership share was reduced to form_1065 reported a capital_account of dollar_figure while xx llc and for e e e law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section regulation sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization the term private_shareholder_or_individual is defined in regulation sec_1_501_a_-1 department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items schedule or exhibit no name of taxpayer xx ein xx years ended ‘regulation sec_1_501_c_3_-1 provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 90_led_67 66_sct_112 92_tc_1053 see also old dominion box co v united_states f2d cir operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose’ when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes american campaign academy v commissioner supra pincite in church of world peace inc v commissioner tcmemo_1994_87 aff'd a f t r 2d ria cir the tax_court held that a church did not operate exclusively for religious purposes because the church facilitated a circular tax-avoidance scheme the facts showed that individuals made tax-deductible contributions to the church the court found that the church then returned the money to the individuals claiming that the payments were for housing allowances and reimbursement of expenses the court further found that such payments were in fact unrelated to the church's operations inc government position issue the facts show that the foundation is not operated for a tax exempt_purpose because the assets of the organization served xx xx and entities they owned and controlled private interests the foundation was created in conjunction with other entities by and for the benefit of xx and xx in an attempt to create a structure of multiple entities designed to shift income and reduce or eliminate taxes the facts show that xx and xx created the foundation to generate improper charitable_contribution deductions and other tax benefits without relinquishing dominion and control_over the purported gifts moreover bank statements insurance applications and other documents show the assets that purportedly belonged to the foundation were used to personally benefit xx xx and entities they owned and controlled department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items schedule or exhibit no name of taxpayer xx ein xx years ended the application_for exemption was filed almost a year after the foundation was created and funded in the application_for exemption xx declared under penalties of perjury that his statements were to the best of his knowledge true correct and complete including the part ii statement regarding disqualified persons where the founder stated xx and xx are substantial contributors to the foundation the foundation provides that at all times the foundation will be controlled by non-disqualified persons contrary to the statement the founders have absolute control_over the foundation’s assets which were manipulated and commingled with the personal assets of the founders and with the assets of entities the founders owned and controlled the foundation’s assets inured to the private benefit of the two donors and founders xx and xx and entities they owned and controlled on the same date that it was funded with dollar_figure of the foundation’s assets to xx llc’s bank account they owned and controlled xx llc approximately one year later this bank account was re-titled to xx llc also on the same date xx and xx transferred one sixth of the assets dollar_figure to the account of xx llc to purchase a life_insurance_policy on xx for which xx llc was the beneficiary xx llc had one member while xx claims the sole member was xx llc the filings with the state of xx reported the sole member was xx irrevocable_trust xx and xx owned the trust and its beneficiary was their son the declaration of trust for xx irrevocable_trust states the trust was to work with xx llc and bea member to xx llc xx llc paid annual fiduciary fees for the xx irrevocable_trust the life_insurance_policy was not reported as an asset of the foundation in20 xx had the life_insurance_company change the owners name to xx llc the life_insurance_policy was still reported as an asset of xx llc to the board in in20 and later years the foundation reported the life_insurance_policy as its asset on its forms xx and xx transferred all butdollar_figure in20 or20 in __ the foundation purportedly loaned money to xx llc at a time when the partners were xx __ and xx no loan documents were produced to substantiate these loans the form_990 for the foundation and the form_1065 for the llc for reported different amounts as notes receivable payable in exchanged for a equity_interest in xx ventures llc again the form_990 and the form_1065 report different values for this equity_interest xx and xx appear to have exchanged almost nothing in exchange for their the foundation’s equity_interest in xx llc was reduced but there was no documentation to show why the interest was reduced there was no partnership_agreement adding the foundation directly or via xx as a partner in one-half of the foundation’s assets were transferred to a xx related_entity for a dollar_figure unsecured promissory note the only security was a guaranty by the parent _ these notes were allegedly llc inboth20 interest in xx and20 department of the treasury - internal_revenue_service page of form 886-a explanation of items schedule or exhibit no _ form 886-a name of taxpayer xx ein xx years ended company xx subsequently xx and its subsidiary xx transferred dollar_figure separate transfers in october to the foundation’s bank account xx transferred each of these deposits on the same day to the personal bank account of xx and and january each in two _ dollar_figure dollar_figure 1dollar_figure in20 in20 in had been in20 anddollar_figure in addition to the dollar_figure in addition to the dollar_figure _ the foundation paid dollar_figure in a breached loan and another paid for a life_insurance_policy dollar_figure toan to xx yielded an investment loss of dollar_figure as agreed upon in writing defendant xx stated that at least dollar_figure _ xx xx and xx’s personal investments with xx and xx related entities yielded them return of their principal conversely the - invested in a partnership few assets remained for the foundation to of the foundation’s monies were paid to create a charitable_remainder_trust extraordinary investment returns and foundation's dollar_figure plus accrued interest further xx failed to compel the guarantor to honor its commitment to pay fli the dollar_figure paid to the foundation in offsets and that amount should be deducted from the dollar_figure with dollar_figure approximate dollar_figure conduct charitable activities especially after payment of xx’s annual compensation in that the foundation claims never materialized and yet another partnership was created in conjunction with that charitable_remainder_trust beginning in per year to xx as investing and consulting fees the board approved the compensation in investing fees were also paid in other years dollar_figure dollar_figure no documents were produced to show the recipients of the additional investment fees no forms w-2 or were provided to xx by the foundation to report this compensation there were no invoices for services rendered or compensation comparison studies the compensation accounted for a significant amount of the expenses paid_by the foundation each year between the investments of the foundation's funds and the compensation paid to xx the foundation was left with few assets to conduct charitable activities the foundation filed annual information retums for each year which did not fully disclose the transactions and relationships between the various entities it provided no specific details about its purported investments in the various llcs and the purported loans with xx and with the llcs and it provided limited information that would show these monies were used by its founders for their private use the returns stated that it had not engaged in any excess_benefit transactions the foundation’s returns did not accurately reflect its assets and the statements xx and xx are insiders who control the foundation and who diverted the foundation’s assets for their personal and private benefit the commingling of funds transfers of ownership inconsistent reporting and purported lending of money without documentation between entities show that xx and xx retained dominion and control_over the foundation’s assets and considered the assets to be their own department of the treasury - internal_revenue_service in addition to form 886-a page of explanation of items form 886-a name of taxpayer xx ein xx years ended schedule or exhibit no provided by the organization_manager xx regarding whether the foundation engaged in an excess_benefit_transaction were false the government contends that the exemption should be revoked retroactively because the xx omitted and concealed material information on its application_for exemption under sec_501 the relationships between the foundation and the various entities owned and or controlled by the donors through the management and the operation of taxable business ventures was concealed and not disclosed on the foundation’s application_for exemption the service was not alerted that the foundation was entangled in business deals with its insiders that xx and xx could change the name of the owner of various assets and the relationship between these entities at will and it did not consider the private benefit to these insiders in its determination that the xx was established primarily for public purposes under c omission of these material facts was intentional in share network foundation v commissioner the judge noted that there is a negative inference when an exempt_organization provides vague information particularly when the organization is controlled by members of one family similarly the xx is controlled by members of the same family and did not provide a candid disclosure of very important facts failed to provide concrete documentation in response to material questions related to its activities thus the inference is that its activities provided significant economic and private benefits to its insiders and that the facts if disclosed would show that the foundation failed to meet the requirements for exemption it an organization is described in sec_501 c only if no part of its net_earnings inures to the ‘benefit of any private shareholder the inurement prohibition is designed to ensure that charitable assets are dedicated exclusively to furthering public purposes an organization is not operated exclusively for exempt purposes if its net_earnings inure to the benefit of private shareholders or individuals sec_1_501_c_3_-1 c a gift to a charitable_organization must be a voluntary transfer of money or property without the receipt of adequate_consideration made with charitable intent 490_us_680 to claim a deduction under sec_170 a donor must surrender dominion and control_over the gift united_states v estate preservation services f 3d cir xx and xx transferred assets to the foundation and claimed a deduction under sec_170 a charity's assets are required to be irrevocably dedicated to charitable purposes sec_1_501_c_3_-1 the inurement prohibition serves to prevent the individuals who operate the charity from siphoning off any of a charity's income or assets for personal_use by returning assets to xx and xx and entities they own and control the foundation breached the dedication requirement and its net eamings have inured to the benefit of xx and xx department of the treasury - internal_revenue_service form 886-a _page of form 886-a explanation of items schedule or exhibit no - name of taxpayer xx ein xx years ended although the inurement prohibition is stated in terms of net_earnings it applies to any of a charity's assets that serve the interests of its private shareholders 505_f2d_1068 cir the investments in a life_insurance_policy whose owner relationship to the foundation changed as the founders determined an unsecured promissory note and xx partnerships llcs especially where the investments were not properly documented fluctuated were inconsistently reported and where the foundation’s assets were used to pay expenses of non-exempt entities owned and controlled by the founders in addition to transfers of money into personal bank accounts and bank accounts of llcs owned and controlled by the founders serves the private interests of the donors and personally benefited xx and xx when a charity's investments are decided in part by the needs of private interests the charity is not operated exclusively for exempt purposes 73_tc_196 affd 631_f2d_736 cir yo in this case xx and xx used the foundation to facilitate a circular tax_avoidance scheme church of world peace v commissioner tcmemo_1994_87 the foundation’s assets served private interests and the foundation was operated as part of a tax_avoidance scheme tax_avoidance schemes do not further an exempt_purpose 588_fsupp_693 d d c the foundation which is controlled by its founders is operated to enable its founders to engage in financial activities which are beneficial to them and to entities they own and control but detrimental to the foundation accordingly it is operated for a substantial non-exempt purpose see revrul_67_5 1967_1_cb_123 the foundation’s net_earnings have inured to the benefit of insiders sec_1 a - c - therefore based on the information set forth above the xx foundation also known as the xx's tax exempt status under sec_501 of the code should be revoked because the foundation did not establish that it is operated exclusively for tax-exempt purposes its net earings inured to the benefit of private individuals it serves the private interests of xx and xx and entities they own and control conclusion issue the xx’s tax exempt status under sec_501 of the code should be revoked because it has not established that it is operated exclusively for tax-exempt purposes or that its net_earnings did not inure department of the treasury - internal_revenue_service __page of form 886-a explanation of items schedule or exhibit no form 886-a name of taxpayer xx ein xx years ended to the private benefit of the xx and xx and entities they own and control the xx failed to satisfy the operational_test under regulations sec_1 -501 c -1 d ii it failed to establish that it is not operated for the benefit of its founders donors and trustees and entities they own and control revocation of the xx tax exempt status is effective beginning december form_1041 u s income_tax return for estates and trusts should be filed for tax years ending december day of the month following the close of the trust's accounting_period returns should be sent to the following mailing address subsequent returns are due no later than the and20 the form_1041 is due april for tax_year ending december sent to the following address _ issue - alternative position if the xx’s exempt status is not revoked whether it should be classified as a private_foundation because it is not a supporting_organization brief explanation of facts - alternative issue see prior facts as well as the statement of facts below the foundation applied for and was recognized as exempt as an organization described in sec_501 and was classified as a supporting_organization defined in sec_509 a the foundation filed forms return of organization exempt from income_tax for all years and should be form 886-a page of department of the treasury - internal_revenue_service explanation of items form 886-a name of taxpayer xx ein xx schedule or exhibit no years ended the dissolution clause of the declaration of trust provides that if the trustees terminate the trust the remaining assets shall be distributed for one or more exempt purposes within the meaning of sec_501 of the internal_revenue_code or to the federal government or to a state_or_local_government for a public purpose if the trust does not obtain tax-exempt status under sec_501 and sec_509 of the code the assets of the trust shall go to xx and xx or by powerof appointment as a contingent rernainder the declaration of trust provides that the board shall consist of up to members and no less than members one board member each shall be appointed by the xx the xx foundation inc and the xx when it qualifies as an organization described in sec_509 or sec_509 two board members shail be from the class consisting of xx and xx and their descendants which shall collectively have two votes the xx foundation donor_advised_fund was established with the supported_organization the xx on october the foundation’s records show the following activity in the donor_advised_fund purpose source dstn squrce trans cash contribution cash contribution cash contribution cash contribution grantee payment cash contribution grantee payment cash contribution grantee payment cash contribution total date amount dollar_figure dollar_figure dollar_figure -dollar_figure dollar_figure -dollar_figure dollar_figure -dollar_figure dollar_figure dollar_figure x x xx xx x xx x x xx x in addition to the amounts deducted from the donor advised account for grants the xx deducteda marketing service fee law issue - alternative issue income_tax regulations sec_1_509_a_-4 regarding the organizational_test a a organization must meet provides in general -an organization is organized exclusively for one or more of the purposes specified in sec_509 only if its articles of organization as defined in sec_1_501_c_3_-1 department of the treasury - internal_revenue_service page of form 886-a explanation of items denit ne form 886-a name of taxpayer ein xx years ended i limit the purposes of such organization to one or more of the purposes set forth in sec_509 ii do not expressly empower the organization to engage in activities which are not in furtherance of the purposes referred to in subdivision i of this subparagraph iii state the specified publicly supported organizations on whose behalf such organization is to be operated within the meaning of paragraph d of this section and iv do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations referred to in subdivision iii of this subparagraph of income_tax regulations sec_1_509_a_-4 regarding the operational_test a a organization must meet provides permissible beneficiaries -a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported organizations hereinafter referred to as the operational_test only if it engages solely in activities which support or benefit the specified publicly supported organizations such activities may include making payments to or for_the_use_of or providing services or facilities for individual members of the charitable_class benefited by the specified publicly_supported_organization a supporting_organization may also for example make a payment indirectly through another unrelated organization to a member of a charitable_class benefited by a specified publicly_supported_organization but only if such a payment constitutes a grant to an individual rather than a grant to an organization in determining whether a grant is indirectly to an individual rather than to an organization the same standard shall be applied as in sec_53_4945-4 of this chapter similarly an organization will be regarded as operated exclusively to support or benefit one or more specified publicly supported organizations even if it supports or benefits an organization other than a private_foundation which is described in sec_501 and is operated supervised or controlled directly by or in connection with such publicly supported organizations or which is described in sec_511 however an organization will not be regarded as operated exclusively if any part of its activities is in furtherance of a purpose other than supporting or benefiting one or more specified publicly supported organizations permissible activities -a supporting_organization is not required to pay over its income to the publicly supported organizations in order to meet the operational_test it may satisfy the test by using its income to carry on an independent activity or program which supports or benefits the specified publicly supported organizations all such support must department of the treasury - internal_revenue_service page of form 886-a explanation of items form 886-a name of taxpayer xx ein xx years ended schedule or exhibit no however be limited to permissible beneficiaries in accordance with subparagraph of this paragraph the supporting_organization may also engage in fund raising activities such as solicitations fund raising dinners and unrelated_trade_or_business to raise funds for the publicly supported organizations or for the permissible beneficiaries income_tax regulations- sec_1 a -4 f regarding the nature of relationships required for sec_509 organizations provides in general - sec_509 describes the nature of the relationship required between a sec_501 organization and one or more publicly supported organizations in order for such sec_501 organization to qualify under the provisions of sec_509 to meet the requirements of sec_509 an organization must be operated supervised or controlled by or in connection with one or more publicly supported organizations if an organization does not stand in one of such relationships as provided in this paragraph to one or more publicly supported _ organizations it is not an organization described in sec_509 types of relationships - sec_509 a b sets forth three different types of relationships one of which must be met in order to meet the requirements of subparagraph of this paragraph thus a supporting_organization may be i operated supervised or controlled by ii supervised or controlled in connection with or iii operated in connection with one or more publicly supported organizations - requirements of relationships -although more than one type of relationship may exist in any one case any relationship described in sec_509 a b must insure that i the supporting_organization will be responsive to the needs or demands of one or more publicly supported organizations and ii the supporting_organization will constitute an integral part of or maintain a significant involvement in the operations of one or more publicly supported organizations general description of relationships -in the case of supporting organizations which are operated supervised or controlled by one or more publicly supported organizations the distinguishing feature of this type of relationship is the presence of a substantial degree of direction by the publicly supported organizations over the conduct department of the treasury - internal_revenue_service page of form 886-a explanation of items eet ne form 886-a name of taxpayer ein xx years ended of the supporting_organization as described in paragraph g of this section in the case of supporting organizations which are supervised or controlled in connection with’ one or more publicly supported organizations the distinguishing feature is the presence of common supervision or control among the governing bodies of all organizations involved such as the presence of common directors as described in paragraph h of this section in the case of a supporting arganization which is operated in connection with one or more publicly supported organizations the distinguishing feature is that the supporting_organization is responsive to and significantly involved in the operations of the publicly_supported_organization as described in paragraph i of this section income_tax regulations sec_1_509_a_-4 provides guidance on the meaning of operated supervised or controlled by as follows i each of the items operated by’ supervised by’ and controlled by as used in sec_509 presupposes a substantial degree of direction over the policies programs and activities of a supporting_organization by one or more publicly supported organizations the relationship required under any one of these terms is comparable to that of a parent and subsidiary where the subsidiary is under the direction of and accountable or responsible to the parent organization this relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of one or more publicly supported organizations ii a supporting_organization may be operated supervised or controlled by one or more publicly supported organizations within the meaning of sec_509 3b even though its governing body is not comprised of representatives of the specified publicly supported organizations for whose benefit it is operated within the meaning of sec_509 a a supporting_organization may be operated supervised or controlled by one or more publicly supported organizations within the meaning of sec_509 and be operated for the benefit of’ one or more different publicly supported organizations within the meaning of sec_509 only if it can be demonstrated that the purposes of the former organizations are carried out by benefiting the latter organizations income_tax regulations sec_1_509_a_-4 provides guidance on the meaning of supervised or controlled in connection with as follows department of the treasury - internal_revenue_service page of form 886-a at ss sss explanation of items schedule or form 886-a name of taxpayer xx ein xx years ended in order for a supporting_organization to be supervised or controlled in connection with one or more publicly supported organizations there must be common supervision or control by the persons supervising or controlling both the supporting_organization and the publicly supported organizations to insure that the supporting_organization will be responsive to the needs and requirements of the publicly supported organizations therefore in order to meet such requirement the control or management of the supporting_organization must be vested in the same persons that control or manage the publicly supported organizations operated in connection with as follows general_rule a supporting_organization will not be considered to be supervised or controlled in connection with one or more publicly supported organizations if such organization merely makes payments mandatory or discretionary to one or more named publicly supported organizations even if the obligation to make payments to the named beneficiaries is enforceable under state law by such beneficiaries and the supporting organization's governing instrument contains provisions whose effect is described in sec_508 and b such arrangements do not provide a sufficient connection between the payor organization and the needs and requirements of the publicly_supported_organization to constitute supervisions or control in connection with such organizations income_tax regulations sec_1_509_a_-4 provides guidance on the meaning of i except as provided in subdivisions ii and iii of this subparagraph and subparagraph of this paragraph a supporting_organization will be considered as being operated in connection with one or more publicly supported organizations only if it meets the responsiveness test which is defined in subparagraph of this paragraph and the integral part test which is defined in subparagraph of this paragraph _ form 886-a page of i for purposes of this paragraph a supporting_organization will be considered to meet the responsiveness test’ if the organization is responsive to the needs or demands of the publicly supported organizations within the meaning of this subparagraph in order to meet this test either subdivision ii or subdivision iii of this subparagraph must be satisfied ii a one or more officers directors or trustees of the supporting_organization are elected or appointed by the officers directors trustees or membership of the publicly supported organizations responsiveness test department of the treasury - internal_revenue_service form 886-a explanation of items schedule or exhibit no name of taxpayer xx ein xx years ended b one or more members of the governing bodies of the publicly supported organizations are also officers directors or trustees of or hold other important offices in the supporting organizations or c the officers directors or trustees of the supporting_organization maintain a close and continuous working relationship with the officers directors or trustees of the publicly supported organizations and d by reason of a b or c of this subdivision the officers directors or trustees of the publicly supported organizations have a significant voice in the investment policies of the supporting_organization the timing of grants the manner of making them and the selection of recipients of such supporting_organization and in otherwise directing the use of the income or assets of such supporting_organization iii a the supporting_organization is a charitable_trust under state law b each specified publicly_supported_organization is a named beneficiary under such charitable trust's governing instrument and c the beneficiary organization has the power to enforce the trust and compel an accounting under state law integral part test general_rule i for purposes of this paragraph a supporting_organization will be considered to meet the integral part test’ if it maintains a significant involvement in the operations of one or more publicly supported organizations and such publicly ‘supported organizations are in tum dependent upon the supporting_organization for the type of support which it provides in order to meet this test either subdivision ii or subdivision iii of this subparagraph must be satisfied ii the activities engaged in for or on behalf of the publicly supported organizations are activities to perform the functions of or to carry out the purposes of such organizations and but for the involvement of the supporting_organization would normally be engaged in by the publicly supported organizations themselves iii a the supporting_organization makes payments of substantially_all of its income to or for_the_use_of one or more publicly supported organizations and the amount of support received by one or more of such publicly supported organizations is _ department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items schedule or exhibit no name of taxpayer xx ein xx years ended sufficient to insure the attentiveness of such organizations to the operations of the supporting_organization in addition a substantial amount of the total support of the supporting_organization must go to those publicly supported organizations which meet the attentiveness requirement of this subdivision with respect to such supporting_organization except as provided in b of this subdivision the amount of support received by a publicly_supported_organization must represent a sufficient part of the organization's total support so as to insure such attentiveness in applying the preceding sentence if such supporting_organization makes payments to or for_the_use_of a particular department or school of a university hospital or church the total support of the department or school shall be substituted for the total support of the beneficiary organization b even where the amount of support received by a publicly supported beneficiary organization does not represent a sufficient part of the beneficiary organization's total support the amount of support received from a supporting_organization may be sufficient to meet the requirements of this subdivision if it can be demonstrated that in order to avoid the interruption of the carrying on of a particular function or activity the beneficiary organization will be sufficiently attentive to the operations of the supporting_organization this may be the case where either the supporting_organization or the beneficiary organization earmarks the support received from the supporting_organization for a particular program or- activity even if such program or activity is not the beneficiary organization's primary program or activity so long as such program or activity is a substantial one d all pertinent factors including the number of beneficiaries the length and nature of the relationship between the beneficiary and supporting_organization and the purpose to which the funds are put as illustrated by subdivision iii b and c of this subparagraph will be considered in determining whether the amount of support received by a publicly supported beneficiary organization is sufficient to insure the attentiveness of such organization to the operations of the supporting_organization normally the attentiveness of a beneficiary organization is motivated by reason of the amounts received from the supporting_organization thus the more substantial the amount_involved in terms of a percentage of the publicly supported organization's total support the greater the likelihood that the required degree of attentiveness will be present however in determining whether the amount received from the supporting_organization is sufficient to insure the attentiveness of the beneficiary organization to the operations of the supporting_organization including attentiveness to the nature and yield of such supporting organization's investments evidence of actual attentiveness by the department of the treasury - internal_revenue_service page of form 886-a explanation of items schedule or exhibit no form 886-a name of taxpayer xx ein xx years ended beneficiary organization is of almost equal importance an example of acceptable evidence of actual attentiveness is the imposition of a requirement that the supporting_organization furnish reports at least annually for taxable years beginning after date to the beneficiary organization to assist such beneficiary organization in insuring that the supporting_organization has invested its endowment in assets productive of a-reasonable rate ‘of retum taking appreciation into account and has not engaged in any activity which would give rise to liability for a tax imposed under sec_4941 sec_4943 sec_4944 or sec_4945 if such organization were a private_foundation the imposition of such requirement within days after date will be deemed to have retroactive effect to date for purposes of determining whether a supporting_organization has met the requirements of this subdivision for its first two taxable years beginning after date the imposition of such requirement is however merely one of the factors in determining whether a supporting_organization is complying with this subdivision and the absence of such requirement will not preclude an organization from classification as a supporting_organization based on other factors e however where none of the beneficiary organizations is dependent upon the supporting_organization for a sufficient amount of the beneficiary organization's support within the meaning of this subdivision the requirements of this subparagraph will not be satisfied even though such beneficiary organizations have enforceable rights against such organization under state law revrul_76_32 1976_1_cb_160 held even though the reports are voluntarily submitted so long as the agreement is observed it will be considered evidence of actual attentiveness within the meaning of section big_number a -4- i iii d of the regulations for purposes of determining whether the attentiveness requirement of the integral part test of sec_1_509_a_-4 is satisfied however while the agreement will be considered evidence of actual attentiveness under sec_1_509_a_-4 it will not in itself satisfy the attentiveness requirement of the integral part test of sec_1_509_a_-4 rather in order to satisfy that requirement all of the factors mentioned in the regulations must be taken into consideration income_tax regulations sec_1_509_a_-4 regarding control by disqualified persons provides in general -under the provisions of sec_509 a supporting_organization may not be controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more publicly department of the treasury - internal_revenue_service page of form 886-a nl form 886-a explanation of items name of taxpayer ein xx schedule or exhibit no years ended supported organizations if a person who is a disqualified_person with respect to a supporting_organization such as a substantial_contributor to the supporting_organization is appointed or designated as a foundation_manager of the supporting_organization by a publicly supported beneficiary organization to serve as the representative of such publicly_supported_organization then for purposes of this paragraph such person will be regarded 2s a disqualified_person rather than as a representative cf the publicly_supported_organization an organization will be considered controlled for purposes of sec_509 if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operations or may prevent such organization from performing such act this includes but is not limited to the right of any substantial_contributor or his spouse to designate annually the recipients from among the publicly supported organizations of the income attributable to his contribution to the supporting_organization except as provided in subparagraph of this paragraph a supporting_organization will be considered to be controlled directly or indirectly by one or more disqualified persons if the voting power of such persons i sec_50 percent or more of the total voting power of the organization's governing body or if one or more of the total voting power of the organization's governing body or if one or more of such persons have the right to exercise veto power over the actions of the organization thus if the governing body of a foundation is composed of five trustees none of whom has a veto power over the actions of the foundation and no more than two trustees are at any time disqualified persons such foundation will not be considered to be controlled directly or indirectly by one or more disqualified persons by reason of this fact alone however all pertinent facts and circumstances including the nature diversity and income yield of an organization's holdings the length of time particular stocks securities or other - assets are retained and its manner of exercising its voting rights with respect to stocks in which members of its governing body also have some interest will be taken into consideration in determining whether a disqualified_person does in fact indirectly control an organization government position issue - alternative issue it is the government's position that the xx's tax exempt status should be revoked see issue however if the xx’s tax exempt status is not revoked it should be reclassified as a private_foundation due to congressional concerns about wide-spread abuses of their tax-exempt status by private_foundations private_foundations were defined and subjected to significant regulations and controls by the tax reform act of the definition of a private_foundation was intentionally inclusive so that all organizations exempted from tax by sec_501 c are private_foundations except for those specified in sec_509 through roe foundation department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items name of taxpayer xx ein xx schedule or exhibit no years ended charitable_trust v commissioner tcmemo_1989_566 58_tcm_402 603_f2d_1274 cir the foundation currently is excepted from private_foundation_status because it is currently classified as an organization described in sec_509 which defines supporting organizations publicly supported organizations as defined in sec_509 and are excepted from private_foundation_status on the theory that their exposure to public scrutiny and their dependence on public support keep them from the abuses to which private_foundations are subject supporting organizations are similarly excepted from private_foundation_status supporting organizations are excepted if they are subject_to the scrutiny of public_charities that provide sufficient oversight to keep supporting organizations from the types of abuses to which private_foundations are prone quarrie charitable fund f 2d pincite sec_509 organizations must meet all three of the following tests organizational and operational tests under sec_509 relationship_test under sec_509b lack of disqualified_person control test under sec_509 overall these tests are meant to ensure that a supporting_organization is responsive to the needs of a public charity and intimately involved in its operations and that the public charity or publicly_supported_organization is motivated to be attentive to the operations of the supporting_organization and that it is not controlled directly or indirectly by disqualified persons organizational and operational_test sec_509 per sec_1_509_a_-4 and iv an organization’s governing instrument must state the specified publicly_supported_organization s on whose behalf the organization is to be operated and cannot expressly empower the organization to support or benefit any organizations other than the specified publicly supported organizations s the xx’s declaration of trust allows distributions to organizations other than the specified publicly_supported_organization upon dissolution the possible beneficiaries are not limited to the xx and the organizations specified on schedule a therefore the organizational_test is not met see 603_f2d_1274 cir the court held the organizational_test was not satisfied where the trustee had the power to determine the charitable use was unnecessary or impracticable and to distribute the income to any charitable corporation he selected in addition the operational_test set forth in sec_1_509_a_-4 is not satisfied a supporting_organization will be regarded as operated exclusively to support a specified department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items name of taxpayer xx ein xx schedule or exhibit no years ended publicly_supported_organization s only if it engages in activities which support or benefit the specified publicly supported organizations s the xx has served private interests and has made payments for the benefit of the xx and his wife xx and entities they own and manage therefore it has not established that it operates exclusively for the benefit of the publicly supported organizations most of the distributions and activities have personally benefited the founders and their entities and not specified publicly supported organizations relationship_test sec_509 as set forth in sec_1_509_a_-4 there are three permissible relationships a operated supervised or controlled by b supervised or controlled in connection with and c operated in connection with one or more publicly supported organizations the relationships operated supervised or controlled by and supervised or controlled in connection with presuppose a substantial degree of direction over the policies programs and activities of the supporting_organization by a publicly_supported_organization the operated supervised or controlled by relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of the publicly_supported_organization the supervised or controlled in connection with relationship is established by the fact that there is common supervision or control by the persons supervising or controlling both the supporting and the publicly supported organizations ie that control or management of the supporting_organization is vested in the same persons that control or manage the publicly_supported_organization while the facts show the public_charities never exerted substantial control or direction over the policies or activities of the xx the declaration of trust provides that three of the five trustees will be appointed by the publicly supported charities and they were thus the technical requirements to satisfy the first type of relationship were satisfied control test sec_509 internal_revenue_code sec_509 ax c and sec_1_509_a_-4 provide that a supporting_organization may not be controlled directly or indirectly by disqualified persons xx and xx are substantial contributors to the xx and are therefore disqualified persons to the xx while there are supposed to be five trustees three of them appointed by public_charities the facts show that xx and xx controlled the operations of the foundation they entered into transactions that benefited themselves and entities they owned and managed these transactions impaired the ability of the foundation to perform charitable activities the public_charities did not exercise oversight so as to prevent these transactions only xx and xx had signatory authority over the foundation's accounts in addition the regulations state among the factors to be considered in determining if disqualified persons indirectly control an department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items schedule or name of taxpayer xx ein xx years ended organization is the nature of the organization’s holdings in this case the foundation is the sole member of xx llc and most of its activities were conducted through this entity xx and xx were the only managers of xx llc and as such controlled its activities therefore xx and xx had indirect control_over the activities of the foundation because of their control_over its primary asset and20 send your returns to the following mailing address conclusion issue - alternative position this determination is effective beginning december retroactive reclassification is appropriate because the foundation did not divulge in its application that it would operate for the benefit of its founders and entities they own and manage and that it would be controlled by its founders therefore if its exempt status is not revoked the xx should be reclassified as an organization that is a private_foundation defined in sec_509 it cannot be classified as a supporting_organization because it has not established that it has met the requirements set forth in sec_1_509_a_-4 through j the effect of this determination is that the foundation is required to file form_990-pf retum of private_foundation form_990-pf should be filed for tax years ending december subsequent returns are due no later than the day of the month following the close of the organization’s accounting_period for tax_year form_990-pf is due_date er note form_990-pf is required for each year until private_foundation_status is terminated under sec_507 department of the treasury - internal_revenue_service form 886-a page of _
